


Exhibit 10.79

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

[g23363ki01i001.jpg]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

PROTECT - CONTRACTS

PMT/0009

 

Version 1.0 dated 29 November 2010

 

 

Light Protected Patrol Vehicle

 

 

 

 

 

LPPV

 

 

 

 

 

UOR AO1570

 

 

 

 

 

CONTRACT TERMS AND CONDITIONS

 

 

 

 

 

Combat Wheels Group, Protected Mobility Team

 

 

Issue:

Version 1.0

Issue Date:

29 November 2010

Number of Pages:

65 including front cover

 

 

PMT File Reference:

PMT/04/11

 

THIS DOCUMENT IS THE PROPERTY OF HER BRITANNIC MAJESTY’S GOVERNMENT, and is
issued for the information of such persons only as need to know its contents in
the course of their official duties.  Any person finding this Document should
hand it to a British forces unit or to a police station for its safe return to
the MINISTRY OF DEFENCE, D Def Sy, Main Building, Whitehall, LONDON SW1A 2HB,
with particulars of how it was found.  THE UNAUTHORIZED RETENTION OR DESTRUCTION
OF THE Document MAY BE AN OFFENCE UNDER THE OFFICIAL SECRETS ACTS 1911-89. 
(When released to persons outside Government service, this Document is issued on
a personal basis.  The recipient to whom it is entrusted in confidence, within
the provisions of the Official Secret Acts 1911-89, is personally responsible
for its safe custody and for seeing that its contents are disclosed only to
authorized persons.)

 

ii

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Protected Mobility Team

[g23363ki01i002.gif]

Defence Equipment and Support

Spruce 3a #1302

MoD Abbey Wood South

BRISTOL

BS34 8JH                   +44 (0)306 793 9382

 

AMENDMENTS

 

Version No.

 

Date

 

Incorporated by

 

Details of change

ITT 2.0

 

21/05/2010

 

Rob Williams

 

Minor changes to Ts&Cs

CTT 1_A

 

13/09/2010

 

Rob Williams

 

Updated with changes due to ITT process

1_B

 

01/10/2010

 

Lynne Scott

 

Updated following meetings 29 and 30 September 2010

1_C

 

21/10/2010

 

Lynne Scott

 

Updated to incorporate changes to definitions

1_D

 

27/10/2010

 

Lynne Scott

 

Updated to incorporate further drafting changes

1_E

 

04/11/2010

 

Rob Williams

 

Updated at meetings on 2 and 4 November 2010

1_F

 

08/11/2010

 

Lynne Scott

 

Updated in relation to LDs for delay/obsolescence

1_G

 

09/11/2010

 

Rob Williams

 

Updated at meeting on 9 November 2010

1_H

 

09/11/2010

 

Lynne Scott

 

Updated following meeting on 9 November 2010

1_I

 

11/11/2010

 

Rob Williams

 

Updated at meeting on 11 November 2010

1_I1

 

11/11/2010

 

Keith Beattie

 

Changes to LoL clauses

1_J

 

25/11/2010

 

Rob Williams

 

Updated at meetings on 24 & 25 November 2010

1_K

 

25/11/2010

 

Rob Williams

 

Further updated at meeting on 25 November 2010

1_L

 

26/11/2010

 

Rob Williams

 

Updated with further agreed and proposed changes

1_M

 

29/11/2010

 

Steve Power

 

Updated with further agreed changes

1.0

 

29/11/2010

 

Rob Williams

 

Final Agreed Contract Conditions

 

iii

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

TABLE OF CONTENTS

 

1.

SCHEDULE OF REQUIREMENTS

1

 

 

 

2.

GENERAL CONDITIONS

3

 

 

 

 

DEFCON 501 (Edn.04/04) - Definitions and Interpretations

3

 

DEFCON 503 (Edn.07/05) - Amendments to Contract

3

 

DEFCON 515 (Edn.10/04) - Bankruptcy and Insolvency

3

 

DEFCON 516 (Edn.06/04) - Racial Discrimination

3

 

DEFCON 518 (Edn.09/97) - Transfer

3

 

DEFCON 520 (Edn.08/09) - Corrupt Gifts and Payments of Commission

3

 

DEFCON 521 (Edn.10/04) - Sub-Contracting to Supported Employment Enterprises

3

 

DEFCON 526 (Edn.08/02) - Notices

3

 

DEFCON 527 (Edn.09/97) - Waiver

3

 

DEFCON 528 (Edn.10/04) - Overseas Expenditure and Import Licences

3

 

DEFCON 529 (Edn.09/97) - Law (English)

3

 

DEFCON 530 (Edn.07/04) - Dispute Resolution (English Law)

3

 

DEFCON 531 (Edn.05/05) - Disclosure of Information

4

 

DEFCON 537 (Edn.06/02) - Rights of Third Parties

4

 

DEFCON 538 (Edn.06/02) - Severability

4

 

DEFCON 566 (Edn.08/06) - Change of Control of Contractor

4

 

DEFCON 656 (Edn.03/06) - Break

4

 

DEFCON 659 (Edn.06/09) - Security Measures

4

 

DEFCON 691 (Interim Edn.08/02) - Timber and Wood-Containing Products Supplied
under the Contract

4

2.1.

DEFINITIONS AND INTERPRETATIONS

4

2.2.

DOCUMENTATION & PRECEDENCE

9

2.3.

EXPORT LICENCES

10

2.4.

SUB-CONTRACTING

10

2.5.

SECURITY MEASURES (WITH SECURITY ASPECTS LETTER)

11

2.6.

GAINSHARE

11

2.7.

TRANSFERS AND ASSIGNMENTS

12

2.8.

PARENT COMPANY GUARANTEE

12

2.9.

AMENDMENTS TO CONTRACT

12

2.10.

DISPUTE RESOLUTION

12

2.11.

DURATION

13

2.12.

AUTHORITY’S REPRESENTATIVES

13

2.13.

WARRANTY INTERPRETATION

14

2.14.

PARTS & LABOUR WARRANTY

14

2.15.

RELIABILITY WARRANTY

14

2.16.

SUSTAINABLE PROCUREMENT - BEST PRACTICE

15

2.17.

SUSTAINABLE PROCUREMENT - LEGISLATIVE REQUIREMENTS

15

2.18.

TRANSPARENCY

15

2.19.

ITAR

16

 

 

 

3.

SPECIFICATIONS, PLANS, ETC

16

 

 

 

 

DEFCON 68 (Edn.10/08) - Supply of Data for Hazardous Articles, Materials and
Substances

16

 

DEFCON 82 (Edn.10/04) - Special Procedure For Initial Spares

16

 

DEFCON 117 (Edn.05/06) - Supply of Documentation for NATO Codification

16

 

DEFCON 129 (Edn.07/08) - Packaging (For Articles other than Ammunition and
Explosives)

16

 

DEFCON 502 (Edn.06/08) - Specifications

16

 

DEFCON 595 (Edn.10/04) - General Purpose Automatic Test Equipment Data
Requirements

16

 

DEFCON 601 (Edn.10/04) - Redundant Materiel

16

 

DEFCON 602A (Edn.12/06) - Deliverable Quality Plan

16

 

DEFCON 606 (Edn.10/97) - Change and Configuration Control Procedure

16

 

DEFCON 607 (Edn.05/08) - Radio Transmissions

16

 

iv

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

DEFCON 608 (Edn.10/98) - Access and Facilities to be Provided by the Contractor

16

 

DEFCON 624 (Edn.04/10) - Use of Asbestos in Arms, Munitions or War Materials

16

 

DEFCON 637 (Edn.08/99) - Defect Investigation and Liability

16

 

DEFCON 644 (Edn.10/98) - Marking of Articles

16

 

DEFCON 645 (Edn.07/99) - Export Potential

16

3.1.

PERFORMANCE OF WORK

17

3.2.

SCOPE OF WORK

17

3.3.

RISK & OPPORTUNITY

18

3.4.

QUALITY ASSURANCE

18

3.5.

CONCESSIONS

20

3.6.

STANDARDS OF PERFORMANCE

20

3.7.

CONTRACTOR TEST, TRIAL OR DEMONSTRATION

20

3.8.

USER TRIALS

21

3.9.

DESIGN AUTHORITY

22

3.10.

SYSTEMS ACCEPTANCE/DEMONSTRATION

23

3.11.

CONFIGURATION CONTROL

24

3.12.

CONTRACT CHANGE PROCEDURE

25

3.13.

RELIABILITY & MAINTAINABILITY (R&M)

26

3.14.

ACQUISITION ENVIRONMENT AND SAFETY MANAGEMENT SYSTEM

27

3.15.

NON-WAIVER

28

3.16.

SAFETY & ENVIRONMENTAL CASE

28

3.17.

INDEPENDENT SAFETY ADVISOR

29

3.18.

LONG LEAD ITEMS

29

3.19.

INTEGRATED LOGISTIC SUPPORT

29

3.20.

OBSOLESCENCE

30

3.21.

SUSTAINABLE PROCUREMENT - ENVIRONMENTAL MANAGEMENT STANDARDS

31

3.22.

MARKING OF ARTICLES

31

3.23.

REGISTRATION PLATES AND ALLOCATION OF REGISTRATION NUMBERS

32

3.24.

POTENTIAL HAZARD - RESPIRABLE DUST ON EQUIPMENT RETURNED FROM THEATRE

32

3.25.

CONTRACTOR ON DEPLOYED OPERATIONS (CONDO)

32

3.26.

PRIORITY

33

 

 

 

4.

PRICE

33

 

 

 

 

DEFCON 127 (Edn.10/04) - Price Fixing Condition for Contracts of Lesser Value

33

 

DEFCON 619A (Edn.09/97) - Customs Duty Drawback

33

 

DEFCON 643 (Edn.07/04) - Price Fixing

33

 

DEFCON 648A (Edn.07/04) - Availability of Information

33

 

DEFCON 648 (Edn.10/02) - Availability of Information

33

 

DEFCON 650 (Edn 10/02) - References to the Review Board of Questions Arising
Under the Contract

33

 

DEFCON 650A (Edn.07/04) - References to the Review Board of Questions Arising
under the Contract

33

 

DEFCON 651 (Edn 10/02) - References to the Review Board of Questions Arising In
relation to Relevant Sub-contracts Including those with a Subsidiary Company or
Firm

33

 

DEFCON 651A (Edn.07/04) - Reference To The Review Board of Questions arising in
Relation to Relevant Sub-contracts Including those with a Subsidiary Company or
Firm

34

 

DEFCON 652 (Edn.07/04) - Remedy Limitation

34

4.1.

PRICES

34

4.2.

EQUALITY OF INFORMATION

34

4.3.

PRICING OF CHANGES TO THE REQUIREMENT

34

4.4.

IMPORT DUTY

35

4.5.

OPTIONS FOR MANUFACTURE AND SUPPORT

35

4.6.

OPEN BOOK ACCOUNTING

36

4.7.

PRIVATE VENTURE COSTS

37

 

 

 

5.

INTELLECTUAL PROPERTY RIGHTS

37

 

v

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

DEFCON 14 (Edn.11/05) - Inventions and Designs, Crown Rights and Ownership of
Patents and Registered Designs

37

 

DEFCON 90 (Edn.11/06) – Copyright

37

 

DEFCON 91 (Edn. 11/06) – Intellectual Property Rights in Software

37

 

DEFCON 531 (Edn.05/05) - Disclosure of Information

37

 

DEFCON 632 (Edn.02/07) - Third Party Intellectual Property Rights – Commercial
and Non-Commercial Articles and Services

37

5.1.

INTELLECTUAL PROPERTY RIGHTS

37

5.2.

CONFIDENTIALITY

38

5.3.

COMMERCIAL EXPLOITATION

39

 

 

 

6.

LOANS

39

 

 

 

 

DEFCON 23 (Edn.04/98) - Special Jigs, Tooling and Test Equipment

39

 

DEFCON 76 (Edn.12/06) - Contractor’s Personnel at Government Establishments

39

 

DEFCON 611 (Edn.06/06) - Issued Property

39

 

DEFCON 694 (Edn.06/06) - Accounting For Property of the Authority

39

6.1.

LOANS

39

6.2.

SPECIAL JIGS AND TOOLS

40

 

 

 

7.

DELIVERY

40

 

 

 

 

DEFCON 5 (Edn.07/99) - MOD Form 640 - Advice and Inspection Note

40

 

DEFCON 113 (Edn.10/04) - Diversion Orders

40

 

DEFCON 129 (Edn.07/08) - Packaging (For Articles other than Ammunition and
Explosives)

40

 

DEFCON 507 (Edn.10/98) - Delivery

40

 

DEFCON 524 (Edn.10/98) - Rejection

40

 

DEFCON 525 (Edn.10/98) - Acceptance

40

 

DEFCON 612 (Edn.10/98) - Loss of or Damage to the Articles

40

 

DEFCON 621B (Edn.10/04) - Transport (if the Contractor is responsible for
transport).

41

7.1.

DELIVERABLES

41

7.2.

ACCEPTANCE

41

7.3.

ANCHOR MILESTONES

43

7.4.

DEFAULT & TERMINATION

43

7.5.

PROCEDURE ON TERMINATION OF THE CONTRACT

45

7.6.

LIQUIDATED DAMAGES

47

7.7.

FORCE MAJEURE

48

7.8.

EXTENSION OF TIME

49

7.9.

SELF TO SELF DELIVERY

50

7.10.

RECTIFICATION OF DEFECTS ON DELIVERY

51

 

 

 

8.

PAYMENTS/RECEIPTS

51

 

 

 

 

DEFCON 509 (Edn.09/97) - Recovery of Sums Due

51

 

DEFCON 513 (Edn.05/08) - Value Added Tax

51

 

DEFCON 522 (Edn.07/99) - Payment

51

 

DEFCON 522J (Edn.05/03) - Payment Under P2P

51

 

DEFCON 523 (Edn.03/99) - Payment of Bills Using the Bankers Automated Clearing
Service (BACS) System

51

 

DEFCON 534 (Edn.06/97) - Prompt Payment (Sub-Contracts)

51

 

DEFCON 649 (Edn.07/99) - Vesting

51

8.1.

PAYMENT

51

8.2.

ADVANCES AGAINST THE CONTRACT PRICE

51

8.3.

FINAL PAYMENT

52

 

 

 

9.

CONTRACT ADMINISTRATION

52

 

 

 

 

DEFCON 604 (Edn.11/04) - Progress Reports

52

 

DEFCON 605 (Edn.06/97) - Financial Reports

52

 

DEFCON 609 (Edn.10/98) - Contractor’s Records

52

 

vi

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

DEFCON 625 (Edn.10/98) - Co-operation on Expiry of Contract

52

 

DEFCON 642 (Edn.06/97) - Progress Meetings

52

9.1.

PROJECT GOVERNANCE

52

9.2.

RELATIONSHIP MANAGEMENT PLAN

54

9.3.

PUBLICITY

54

9.4.

AUTHORITY PERSONNEL & THEIR RESPONSIBILITIES (INCLUDING SMES)

54

 

 

 

10.

ANCILLARY PROVISIONS

55

 

 

 

10.1.

ENTIRE AGREEMENT

55

10.2.

DATA PROTECTION

55

10.3.

CONTRACTOR’S INDEMNITY

56

10.4.

CAP ON LIABILITY

57

10.5.

CONSEQUENTIAL LOSSES

57

 

vii

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFFORM 111 - Appendix to Contract - Addresses and Other Information

 

ANNEX

 

TITLE

 

FIRST REFERENCE

 

 

 

 

 

Annex A

-

Statement of Work

 

SOR

Annex B

-

System Requirements Document (SRD)

 

SOR

Annex C

-

Contract Data Requirements

 

SOR

Annex D

-

Complete Equipment Schedule (CES)

 

SOR

Annex E

-

Special Tools & Test Equipment (STTE)

 

SOR

Annex F

-

DEFCON 82 Spares List

 

SOR

Annex G

-

Training Courses

 

SOR

Annex H

-

Options

 

4.5

Annex I

-

Delivery Schedule

 

SOR

Annex J

-

Design Rights and Patents - Sub-Contractor’s Agreement

 

2.4

Annex K

-

Contract Change Proposal Form

 

2.6

Annex L

-

Record of Contract Change Proposals

 

3.12

Annex M

-

Parent Company Guarantee/Performance Bond

 

2.8

Annex N

-

Authority’s External Assistance Contractors

 

2.12

Annex O

-

Form F/INS/777 - Warranty Claim

 

2.13

Annex P

-

Form AF G8267A/B - Equipment Failure Report

 

2.13

Annex Q

-

Parts and Labour Warranty

 

2.14

Annex R

-

Reliability Warranty

 

2.15

Annex S

-

Contractor’s Test & Evaluation Management Plan (C-TEMP)

 

3.1

Annex T

-

User Trials

 

3.8

Annex U

-

Loan of Equipment for User Trials

 

3.8

Annex V

-

Not Used

 

 

Annex W

-

Labour Rates

 

3.12

Annex X

-

Unpriced Work

 

4.1

Annex Y

-

Long Lead Items

 

3.18

Annex Z

 

Equality of Information Statement (Template)

 

4.2

Annex AA

-

Price Breakdown (Template)

 

4.3

Annex BB

-

Intellectual Property Rights

 

5.1

Annex CC

-

Commercial Exploitation Agreement

 

5.3

Annex DD

-

Government Furnished Assets

 

6.1

Annex EE

-

DEFCON 23 Register of Jigs & Tools

 

6.2

Annex FF

-

Anchor Milestones

 

7.3

Annex GG

-

DEFFORM 522a - Relevant Forms

 

8

Annex HH

-

Work Package Scheme

 

8.1

Annex II

-

Progress Reports and Meetings

 

9.1

Annex JJ

-

Consignee Details

 

Appendix

Annex KK

-

TORs of LPPV Steering Group

 

9.1

Annex LL

-

Reliability Growth Test Plan

 

Annex FF

 

viii

--------------------------------------------------------------------------------

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFCON 110

(Edn 4/88)

 

Name and Address of Contractor

 

Force Protection Europe Ltd

1 Glass Wharf

BRISTOL

BS2 0ZX

 

MINISTRY OF DEFENCE

Schedule of Requirements

For

Light Protected Patrol Vehicle
Programme - Production &
Support

 

CONTRACT NO

          PMT/0009

 

Issued with Covering letter

 

on:      29 November 2010

 

Previous Contract no (renewals only)

 

Table I     Articles Required

 

Item 
No

 

MOD stock reference
NATO stock number
Stores reference number
or Catalogue number

 

Specification number
Drawing number
Part number

 

Description

 

Quantity

 

Firm and 
Provisional Price
(see 4 of DEFCON 
set of conditions)
£
Total

 

 

 

 

 

 

 

 

 

 

 

1

 

Provision of LPPV Patrol Variant (PV) Vehicles for training purposes in
accordance with the Statement of Work at Annex A to meet the requirements of
Annex B.

 

35

 

[***] subject to 0

 

 

 

 

 

 

 

2

 

Provision of LPPV Patrol Variant (PV) Vehicles in accordance with the Statement
of Work at Annex A to meet the requirements of Annex B.

 

78

 

[***] subject to 0

 

 

 

 

 

 

 

3

 

Provision of LPPV Fire Support Variant (FSV) Vehicles in accordance with the
Statement of Work at Annex A to meet the requirements of Annex B.

 

87

 

[***] subject to 0

 

 

 

 

 

 

 

4

 

Provision of Technical Publications, Tests, Reports and Documentation at Annex C
in accordance with Appendix 1 to the Statement of Work at Annex A to the
Contract.

 

See Annex C

 

[***] Firm Price

 

 

 

 

 

 

 

5

 

Provision of Support & Test Equipment - Complete Equipment Schedule (CES) at
Annex D for the Articles at Items 1, 2 and 3 in accordance with CDRL 11 at
Appendix 1 to the Statement of Work Annex A to the Contract.

 

See Annex D

 

TBA subject to 0

 

 

 

 

 

 

 

6

 

Provision of Support & Test Equipment - Special Tools & Test Equipment (STTE) at
Annex E for the Articles at Items 1, 2 and 3 in accordance with CDRL 12 at
Appendix 1 to the Statement of Work at Annex A to the Contract.

 

See Annex E

 

[***] subject to 0

 

 

 

 

 

 

 

7

 

Provision of Initial Supply of Spares at Annex F to support Articles at Items 1,
2 and 3 for two years duration in accordance with CDRL 13 and 17 at Appendix 1
to the Statement of Work at Annex A to the Contract.

 

See Annex F

 

[***] subject to 0

 

 

 

 

 

 

 

8

 

Provision of LPPV training at Annex G in accordance with CDRLs 18, 19, 20, 22
and 23 at Appendix 1 to the Statement of Work at Annex A to the Contract.

 

See Annex G

 

[***] subject to 0

 

 

 

 

 

 

 

9

 

Additional Warranty for years 2 & 3.

 

2

 

[***] Firm Price

 

 

 

 

 

 

 

10

 

Successful conclusion of the reliability demonstration trials, see Clause 0.

 

1

 

[***] Firm Price

 

1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Table II     Packaging requirements

 

Item
No

 

Packaging specifications/special markings etc.

 

Quantity

 

Adjustment*
£

 

Quantity

 

Adjustment*
£

 

Quantity

 

Adjustment*
£

1

 

TBC

 

 

 

 

 

 

 

 

 

 

 

 

 

Table III   Delivery of Articles

 

NOTE:*to price per quantity shown in Table 1    

 

Item
No

 

Start

 

Rate

 

Finish

 

 

1-8

 

See Annex I

 

 

 

See Annex I

 

CONDITIONS OF CONTRACT
This contract is subject to:

 

 

 

 

 

 

 

 

 

9

 

Delivery of Articles under Items 1 - 3 and 7

 

 

 

2 years after Delivery of Articles under Items 1 - 3 and 7

 

Conditions 0-0 and associated  
Annexes, as attached

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

See Clause 0

 

 

 

2

--------------------------------------------------------------------------------

 

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONDITIONS OF CONTRACT

 

GENERAL CONDITIONS

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 501 (Edn.04/04) - Definitions and Interpretations

 

For the purposes of Sub-Clause 1.d) of DEFCON 501, the reference to ‘special
conditions of contract’ shall be taken to mean the narrative conditions of the
Contract.

 

The Commercial Manager and Project Manager designated by the Authority shall be
those detailed at Boxes 1 & 2 of the DEFFORM 111 (Appendix to Contract).

 

DEFCON 503 (Edn.07/05) - Amendments to Contract

 

For the purposes of Clause 1 of DEFCON 503, the duly authorised representatives
are:

 

(A) for the Authority, the Commercial Manager identified at Box 1 of the
DEFFORM 111 (Appendix to Contract) or his authorised representative.

 

(B) for the Contractor, the Contractor’s head of Commercial or his authorised
representative.

 

DEFCON 515 (Edn.10/04) - Bankruptcy and Insolvency

 

DEFCON 516 (Edn.06/04) - Racial Discrimination

 

DEFCON 518 (Edn.09/97) - Transfer

 

DEFCON 520 (Edn.08/09) - Corrupt Gifts and Payments of Commission

 

DEFCON 521 (Edn.10/04) - Sub-Contracting to Supported Employment Enterprises

 

DEFCON 526 (Edn.08/02) - Notices

 

DEFCON 527 (Edn.09/97) - Waiver

 

DEFCON 528 (Edn.10/04) - Overseas Expenditure and Import Licences

 

The Contractor’s attention is drawn to clause 1 of DEFCON 528 requiring
notification of overseas expenditure.  In this connection, the Contractor shall,
within one month of acceptance of the Contract, notify the Contracts Branch of
details of any overseas sub-contract or order he has placed, or intends to
place, in aid of the contract.  Details to be provided are: Contract No; Country
in which sub-contract placed/to be placed; Name, Division and full postal
address of sub-contractor; Value of sub-contract as applicable to main contract;
Date placed/to be placed.  If no overseas orders are to be placed, the
Contractor shall advise the Contracts Branch to this effect in the same
timescale.

 

DEFCON 529 (Edn.09/97) - Law (English)

 

DEFCON 530 (Edn.07/04) - Dispute Resolution (English Law)

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFCON 531 (Edn.05/05) - Disclosure of Information

 

DEFCON 537 (Edn.06/02) - Rights of Third Parties

 

DEFCON 538 (Edn.06/02) - Severability

 

DEFCON 566 (Edn.08/06) - Change of Control of Contractor

 

DEFCON 656 (Edn.03/06) - Break

 

DEFCON 659 (Edn.06/09) - Security Measures

 

DEFCON 691 (Interim Edn.08/02) - Timber and Wood-Containing Products Supplied
under the Contract

 

Definitions and Interpretations

 

Notwithstanding, and in addition to, the provisions contained in DEFCON 501, the
following expressions shall, in the Contract, have the meaning hereby
respectively assigned to them, except where the context requires otherwise.

 

“Acceptance” means the process of demonstrating that the Articles meet the
acceptance criteria in the Systems Requirement Document.

 

“Acceptance Criteria” means the criteria specified in the Systems Requirement
Document at Annex B to the Contract.

 

“Active Risk Management Tool” means the risk management software package
provided by QinetiQ Commerce Decisions.

 

“Agent” means a third party appointed by the Authority to complete an activity
or service on the Authority’s behalf.

 

“As Low As Reasonably Practicable” or “ALARP” means, in relation to a risk, that
it has been demonstrated that the cost of any further risk reduction, where the
cost includes the loss of defence capability as well as financial or other
resource costs, is grossly disproportionate to the benefit obtained from that
risk reduction.

 

“Assurance Sign Off Certificate” means a certificate issued by the Authority
pursuant to Clause 0.

 

“Authority Contracting Team’s Senior Commercial Manager” means the senior
commercial manager within the Protected Mobility Team as notified to the
Contractor from time to time.

 

“Authority’s Contracting Team Leader” means Director Commercial Land Equipment
Defence Equipment & Supply as notified to the Contractor from time to time.

 

“Authority’s Project Manager” means the project manager assigned to LPPV from
within the Protected Mobility Team as notified to the Contractor from time to
time.

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Authority’s Representatives” means the Authority’s officers, directors,
employees, advisers and agents and those parties set out in Annex N acting in
accordance with their contractual obligations to the Authority.

 

“Authority’s Quality Assurance Requirements” means the quality assurance
standards stated at Clause 0 of the Contract and Appendix F to Annex A to the
Contract.

 

“Background IPR” means Intellectual Property Rights which were not generated in
the performance of the work under the Contract.

 

“British Standard” means a national standard published by the British Standards
Institute.

 

“Certificate of Conformity” means a document signed by the Contractor to certify
that the Article being delivered to the Authority conforms fully to the
requirements of the Contract or, where previously agreed with the Authority,
lists any deviations from those requirements which shall be rectified by the
Contractor.

 

“Change” means the deletion, amendment, alteration or addition to the extent of
any rights or obligations under the Contract save where the terms of the
Contract expressly state that such deletion, amendment, alternative or addition
is not to constitute a Change.

 

“Change Notice” means a completed Change Notice Form providing details of a
proposed change to the Contract in accordance with the process in Clause 0 of
the Contract.

 

“Change Notice Form” means the form provided at Annex K to the Contract.

 

“Change Proposal” means the process in Clause 0 of this Contract.

 

“Concessions” means deviations from the Authority Quality Assurance Requirements
agreed in accordance with Clause 0 of the Contract.

 

“Configuration Changes Management Group” shall have the meaning given to it in
Clause 0.

 

“Configuration Management” means management of the configuration control process
in accordance with Clause 0 of the Contract.

 

“Configuration Management Plan” means the Contractor’s plan for Configuration
Management in the form set out in CDRL 38 to the Contract.

 

“Contract Amendment” means a mutually agreed change to the Contract made by duly
authorised representatives of the Parties in accordance with DEFCON 503.

 

“Contractor’s Monthly Progress Report” has the meaning given to it in Annex II
to the Contract.

 

“Data Item Description” means UK Data Item Descriptions provided as part of
Defstan 00-600.

 

“Delivery Schedule” means the schedule at Annex I to the Contract defining the
dates by which the Contractor is to deliver the Articles required under the
Contract.

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Design Acceptance” means formal agreement by the Authority that the design of
the Articles has been demonstrated to have reached Design Freeze in accordance
with the process set out in Clause 0 of the Contract.

 

“Design Chill” means that the design has reached a stage of development prior to
Design Freeze.

 

“Design Freeze” means that the design of the Article has reached compliance with
the requirements of the System Requirements Document at Annex B to the Contract.

 

“Design Rights” means the Intellectual Property Rights contained in a design.

 

“E2A” shall have the meaning given to it in the SRD.

 

“Final System Acceptance” is defined as the point at which the Authority is
satisfied that all System Requirements have been met to Threshold Measure Of
Performance, as defined in the SRD at Annex B.

 

“Force Majeure Event” means any acts of nature, war, hostilities or any fire at
any of the Contractor’s premise or those of his sub-contractors.

 

“Foreground IPR” all IPR including patents for any inventions generated in the
performance of work under the Contract and patents for any inventions conceived
out of the technical requirements of the Contract if these have been first
enabled in the performance of work under the Contract.

 

“Foreign Government” means the government of any nation other than the United
Kingdom of Great Britain and Northern Ireland.

 

“Good Industry Practice” means in relation to any part of the performance of the
Contract and related circumstances, the exercise of that degree of skill,
diligence, prudence and foresight which would reasonably and ordinarily be
expected from a skilled and experienced contractor engaged in the same type of
undertaking under the same or similar circumstances.

 

“Government Furnished Assets” or “GFA” is defined in Clause 0 of this Contract.

 

“Government Profit Formula” means the rate of profit as detailed in Ministry of
Defence Guidelines for Industry 20 (Issue 2) - Implementing The 2003 General
Review of the Profit Formula For Non-Competitive Government Contracts from 1
July 2004.

 

“Import Duty Waiver” means a waiver from import duty imposed by Her Majesty’s
Revenue and Customs on articles imported from outside the European Union.

 

“Incident Sentencing Committee” means a panel consisting of authorised
representatives of both Parties to jointly review reliability and maintenance
trial information in accordance with Clause 0 of the Contract.

 

“Independent Safety Advisor” means a third party auditor appointed by the
Authority to independently assess the Safety Case against the SRD.

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Intellectual Property Rights” or “IPR” means all patents utility models, rights
(registered and unregistered) in any designs; applications for any of the
foregoing; copyright; confidential information and trade secrets and all rights
and forms of protection of a similar nature to these or having equivalent effect
anywhere in the world.

 

“Jigs and Tools” means all tooling and manufacturing jigs purchased by the
Contractor at the Authority’s expense in order to manufacture the Articles
required by the Contract.

 

“Laws” means any applicable Act of Parliament, sub-ordinate legislation within
the meaning of Section 21(1) of the Interpretation Act 1978, exercise of the
Royal Prerogative, enforceable community right within the meaning of Section 2
of the European Communities Act 1972, bye-law, regulatory policy, guidance or
industry code, judgement of a relevant court of law, or directives or
requirements of any Regulatory Body with which the Contractor is bound to
comply.

 

“Long Lead Items” means any components which the Authority has given the
Contractor written approval to purchase in advance of the date of execution of
the Contract.

 

“LPPV” means the Light Protected Patrol Vehicle Programme.

 

“LPPV Capability” means the capability to be provided by the Articles in
accordance with the System Requirements Document.

 

“Manufacturing Licence Agreement” has the meaning defined in the US
International Traffic In Arms Regulations (ITAR) 22 C.F.R. Chapter I, Subchapter
M, Parts 120-130 §120.2.

 

“Millbrook” means the vehicle test facility at Millbrook, Bedfordshire, run at
the date of execution of the Contract by Millbrook Proving Ground Limited.

 

“Narrative Conditions” means the clauses of the Contract but not including the
annexes or DEFCONs.

 

“NATO Codification” means the process to distinguish unique Items of Supply from
other items using the allocation of NATO Stock Numbers as defined in DEFCON 117.

 

“NATO Nation” means the government of a nation which is a member of the North
Atlantic Treaty Organisation.

 

“Obsolescence Management Plan” means a plan to be managed and updated by the
Contractor in accordance with the Statement of Work at Annex A and Clause 0 to
address obsolescence.

 

“Option Items” means the additional Articles covered by Clause 0 of the Contract
and detailed at Annex H to the Contract.

 

“Parties” means each of the Contractor and the Authority and “Party” means
either of them as the context so admits.

 

“Personal Data” shall have the same meaning as in Section 1 of the Data
Protection Act 1998.

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Prime Contractor” means - for the LPPV, the Contractor shall be the prime
contractor with responsibility for performance and delivery of the Contract and
management of any Sub-Contractors at all levels in the supply chain.

 

“Programme Schedules” means the programme for trials of the Articles and
delivery schedule at Annex I.

 

“Project Review Meeting” means a meeting to be held between representatives of
the Parties to monitor progress as more particularly set out in Annex II to the
Contract.

 

“Quality Assurance Representative” or “QA Representative” means the Authority’s
authorised representative charged with monitoring that quality assurance is
conducted in accordance with the requirements of Clause 0 of the Contract, as
notified to the Contractor from time to time.

 

“Quality Assurance Working Group” means a forum to be convened in accordance
with Clause 0 to review performance against the quality assurance requirements.

 

“R&M Programme Plan” means a plan detailing the demonstration and testing
activities required under Clause 0.

 

“Regulatory Body” means any local, national or supra—national authority, agency,
inspectorate, minister, ministry, official, administrative or other regulatory
body or public or statutory person of the government of the United Kingdom or of
the European Union.

 

“Required Delivery Date” means, in respect of an Article, the relevant date set
out in Annex I as the “Required Delivery Date” for that Article (as such date
may be amended or adjusted from time to time in accordance with the terms of the
Contract).

 

“Safety Case” means all of the documented information and arguments that
substantiate the safety of the Articles to be delivered under the Contract and
demonstrate that the relevant standards have been met and that risks have been
reduced to ALARP.

 

“S&TE” or “Support and Test Equipment” means the equipment required to support
the Articles, under exception of generic equipment held by the User (e.g.
toolboxes as defined in the SRD and the ILS SOW).

 

“Senior Commercial Manager” means the Protected Mobility Team Assistant Team
Leader - Commercial, as notified to the Contractor from time to time.

 

“Spares” means individual parts, sub-assemblies or assemblies supplied for the
maintenance or repair of Articles.

 

“Standard Operating Procedures” means the Authority’s instructions to military
personnel on use of the Articles.

 

“Statement of Work” means the statement of work as set out in Annex A.

 

“Sub-contractor” or “sub-contractor” means a sub-contractor of the Contractor of
any tier.

 

“Sub-contract” or “sub-contract” means a sub-contract of any tier.

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

“Subject Matter Experts” or “SMEs” means individuals who by appointment are
recognised by the Authority as possessing the necessary knowledge of a subject
to confirm that a System Requirement or an area of the Statement of Work has
been successfully verified.

 

“System Requirement” means any requirement that the Articles are to achieve as
set out in the System Requirements Document.

 

“System Requirements Document” or “SRD” means the System Requirements Document
set out in Annex B to the Contract.

 

“Technical Assistance Agreement” means Technical Assistance Agreement as such
term is defined in the US International Traffic in Arms Regulations (ITAR) 22
C.F.R. Chapter I, Subchapter M, Parts 120-130 §120.22.

 

“Technical Documentation” means the publications required to support the
Articles in service, as detailed in Item 4 and Annex C.

 

“UK Accreditation Service” means the United Kingdom Accreditation Service, the
agency appointed by the UK Government to act as the national accreditation body
under the Accreditation Regulations 2009.

 

“Unpriced Work” has the meaning given in Clause 0.

 

“User Trials” means the trials to be undertaken in accordance with the programme
by the Authority’s Trial and Developments Units (CSSTDU, JADTDU and ITDU) to
verify compliance of the Articles with the SRD.

 

“User Unit” has the meaning given to it in Clause 0.

 

“Work Package” means each of the separate work packages listed as a separate row
in the Work Package Scheme.

 

“Work Package Payment” means in respect of a Work Package the relevant amount
set out in the column headed ‘Work Package Payment’ of the Work Package Scheme.

 

“Work Package Scheme” means the schedule for payments under the Contract defined
at Annex HH.

 

Documentation & Precedence

 

The Contractor shall check all documentation and immediately notify the
Authority of any discrepancy, inconsistency or error.

 

Should there be any conflict in the Contract documentation, the order of
precedence stated shall be as follows:

 

2.2.1.1          Narrative Conditions of the Contract;

 

2.2.1.2          DEFCONs of the Contract and any documents expressly called up
by these;

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2.1.3          Annex B to the Contract (Systems Requirement Document);

 

2.2.1.4          Any other Annexes to Contract other than Annex A;

 

2.2.1.5          Annex A to the Contract (Statement of Work); and

 

2.2.1.6          Any other documents referenced in the Contract.

 

In the event of any conflict in any document, or any conflict between documents
with the same order of precedence, the Parties shall agree the proper
construction of the documentation.  Should the Parties be unable to agree a
resolution to the conflict, the matter shall be resolved in accordance with
Clause 0 (save in relation to a conflict of terms within the Statement of Work
where the Authority shall be entitled to decide which of the conflicting
provisions shall take priority), following which the Authority shall issue a
correction to the documentation and such construction or correction (as the case
may be) shall be binding on the Contractor and the Authority with no adjustment
to the Contract Price.

 

Export Licences

 

It shall be the sole responsibility of the Contractor to obtain in a timely
manner any export licences required to perform any of its obligations under the
Contract.

 

The Contractor shall inform the Authority at the earliest opportunity of the
route by which he intends to obtain export licence approval from the Foreign
Government in order to satisfy delivery requirements under the Contract in
particular, where the Contractor chooses to use a Technical Assistance Agreement
or Manufacturing Licence Agreement, he shall promptly notify the Authority and
shall not seek Foreign Government approval for the Agreement until first
negotiating its contents with the Authority.

 

Sub-Contracting

 

The Contractor shall ensure that the provisions of DEF-STAN 05-61 shall be
extended to the placing and control of all Sub-contracts arising from this
Contract.  A copy of each Sub-contract shall be supplied to the Authority on
request.

 

The Contractor shall be responsible for the management of any Sub-contractors or
agents and shall accept full responsibility for their performance.  The
Sub-contracting of any obligation under this Contract shall not relieve or
excuse the Contractor from its obligations to the Authority in respect of the
due performance of such obligations.  The Contractor shall be responsible to the
Authority for the acts or omissions of any Sub-contractor in relation to such
Sub-contractor’s performance of this Contract and any such acts or omissions of
the relevant Sub-contractor shall be regarded as an act or omission of the
Contractor.

 

The Authority shall not intervene in disputes between the Contractor and its
Sub-contractors, nor shall it deal directly with any Sub-contractor.  All
approaches to the Authority shall only be made by the Contractor.

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

In the event that any Sub-contractor or Agent generates any Intellectual
Property Rights, then the Contractor shall ensure that the Sub-contractor or
Agent enters into an Agreement with the Authority in the form of a Design Rights
and Patents Sub-contractors Agreement prior to commencement of any work (see
Annex J).

 

Security Measures (With Security Aspects Letter)

 

For the purpose of DEFCON 659, the “Secret Matter” of the Contract shall be as
defined in the Authority’s Security Aspects Letter reference PMT/0009 dated 25
November 2010 (the “Security Aspects Letter”).  Any changes in these
classifications will be notified by the Authority with an amendment to the
Security Aspects Letter.

 

Gainshare

 

The Authority and the Contractor shall during the period of the Contract
identify all possible areas for savings which provide mutual benefit.  Such
savings opportunities (referred to as “Gainshare”) are to be listed within the
Contractor’s Monthly Progress Report.  The Authority and the Contractor agree to
seek to achieve a year on year target of 5% reduction in the Articles prices as
detailed in the Schedule of Requirements by way of efficiencies.

 

All Gainshare proposals shall be raised using the Change Proposal form set out
at Annex K.

 

All Gainshare benefits shall be shared on a 50:50 basis between both parties,
subject to the following:-

 

2.2.1.7          The non-recurring costs of any agreed Gainshare opportunity
incurred during its investigation and implementation shall be offset against the
agreed benefit;

 

2.2.1.8          The non-recurring costs incurred by the Contractor during the
investigation of a proposed Gainshare opportunity which has been approved by the
Authority following a Project Review Meeting, but where it is later decided by
the Authority not to proceed with the Gainshare opportunity, shall be accepted
as an extra cost to the Contract and shall be shared as set out in Clause 0 of
this Contract.

 

A different benefit sharing basis shall be allowed for any Gainshare opportunity
with the agreement of the Contractor and the Authority.  Where the Contractor
believes a different basis is appropriate for any Gainshare opportunity he shall
provide with his Gainshare proposal sufficient and reasonable information to
justify a different basis.  The Authority agrees to review all such proposals. 
Where the Authority and the Contractor agree, a different benefit sharing basis
shall be allowed.  Where the Authority and Contractor do not agree a different
sharing benefit basis the Authority shall provide reasonable justification to
the Contractor for this decision.  Any change to the benefit sharing shall apply
only to the Gainshare opportunity in question and any subsequent change from the
50:50 benefit sharing basis shall be agreed by this method for each Gainshare
opportunity.

 

The non-recurring costs incurred by the Contractor during the investigation of a
proposed Gainshare opportunity which has been approved by the Authority during a
Project Review Meeting, but where it is later decided by mutual agreement not to
proceed with the Gainshare opportunity, shall be shared between both parties on
a 50:50 basis.

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The Contractor shall, if requested by the Authority, provide a fair and
reasonable quotation for the non-recurring costs incurred for any Gainshare.

 

Non-recurring costs of any Gainshare shall not include any allowance for profit.

 

A successful Gainshare proposal will be an amendment to the Contract and thus
can be introduced only by the agreement of both Parties.  Where a Gainsharing
proposal is not successful, i.e. where the benefit(s) prove on study to be
illusory, unrealisable or insufficient, or the terms of the proposal’s
implementation cannot be agreed by both Parties, then the original contract will
stand.  Thus the decision on whether to proceed with any Gainshare proposal will
be taken by both Parties to the Contract.

 

The gain, benefit or advantage to be shared need not necessarily be financial,
although financial benefits are likely to feature strongly.  Any financial
benefits will be shared between the Authority and Contractor and, where
applicable, through the Contractor’s supply chain.  The gain may not necessarily
be one of lower costs; it could be increased or improved capability or earlier
delivery.

 

Transfers and Assignments

 

In accordance with DEFCON 518, the Contractor shall not assign any part of the
Contract to a third party without the Authority’s prior agreement.

 

Parent Company Guarantee

 

The Contractor has provided a Parent Company Guarantee in the form set out in
Annex M.  The Parent Company Guarantee shall remain in place for the duration of
the Contract.

 

Amendments to Contract

 

In addition to the terms of DEFCON 503, only the Commercial Manager (or his
authorised representative) detailed at Box 1 of DEFFORM 111 shall be authorised
to vary the terms and conditions of the Contract, including specifications,
standards of drawings etc., which form part of the Contract and/or to exercise
any option to acquire Option Items in accordance with clause 0, in each case on
behalf of the Authority.

 

Nothing said, done or written by any person, nor anything omitted to be done,
said or written by any person, including, but without limitation, any servant or
agent of the Authority, shall in any way affect the rights of the Authority,
modify, affect, reduce or extinguish the obligations and liabilities of the
Contractor under the Contract, or be deemed to be a waiver of rights of the
Authority, unless as may be expressly stated in writing and signed by the
Commercial Manager or his authorised representatives as detailed at Box 1 of
DEFFORM 111.

 

Dispute Resolution

 

Any dispute or difference or question arising out of or in relation to this
Contract between the Contractor and the Authority shall be resolved in
accordance with this Clause 0 and

 

12

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFCON 530 shall be deemed to be amended to the extent it is inconsistent with
this Clause 0.

 

If any dispute, difference or question arises out of the performance of this
Contract, then the Parties concerned shall attempt to resolve it between
themselves in good faith and to the mutual satisfaction of both Parties in a
timely and expeditious manner.

 

Any dispute, difference or question shall be referred firstly to the decision of
the Authority Contracting Team’s Senior Commercial Manager and the Senior
Commercial Manager (or equivalent) of the Contractor or such other persons as
the Parties may respectively designate for this purpose from time to time by
notice to the other.

 

If within 30 (thirty) days the Parties have failed to reach agreement then the
dispute, difference or question shall be referred to the decision of the LPPV
Steering Group.

 

If within 30 (thirty) days after referral of any dispute, difference or question
under Sub-Clause 0 above, the Authority and the Contractor have failed to reach
agreement, then subject as expressly provided in this Contract, the Parties may
seek to resolve the dispute through the use of any Alternative Dispute
Resolution (“ADR”) procedure on which they may agree.  If the Parties choose not
to use an ADR procedure, or if the ADR procedure does not resolve the Dispute to
the satisfaction of both Parties in either case within a further 30 (thirty) day
period or such longer period as the parties agree, the Dispute shall be referred
to Arbitration in accordance with DEFCON 530.

 

For the purposes of DEFCON 530, any arbitration shall take place under the
rules of the London Court of International Arbitration (the LCIA Rules) in
London in English.

 

For the avoidance of doubt it is agreed between the Parties that the arbitration
process and anything said, done or produced in or in relation to the arbitration
process (including any awards) shall be confidential as between the Parties,
except as may be lawfully required in judicial proceedings relating to the
arbitration or otherwise.  No report relating to anything said, done or produced
in or in relation to the arbitration process may be made beyond the tribunal,
the Parties, their legal representatives and any person necessary to the conduct
of the proceedings, without the concurrence of all Parties to the arbitration.

 

Neither Party shall be entitled to suspend performance of the Contract merely by
reason of the reference of any dispute to the procedures set out in this Clause
or to arbitration.

 

Duration

 

The Contract shall commence on the date of execution.  The date for delivery of
each Article and other requirements in the Schedule of Requirements is detailed
in Annex I (Delivery Schedule) of the Contract.

 

Authority’s Representatives

 

The Authority may engage organisations to assist it with the Contract.  In such
circumstances these parties shall be deemed to be approved representatives of
the Authority with whom the Contractor shall co-operate fully and provide all
reasonable assistance to them in performing the roles and responsibilities
assigned to them by the Authority.

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The organisations that the Authority has currently engaged to assist with the
Contract are listed at Annex N to the Contract.

 

Any contract placed by the Authority for the services mentioned in Clause 0
above shall include provisions for the protection of the confidentiality of any
information released under the said contract substantially incorporating the
requirements of Clause 0 of the Contract.

 

Warranty Interpretation

 

Notwithstanding the provisions of DEFCON 501, for the purposes of Clauses 0 and
0 below the following terms shall mean:

 

Warranty Claim Form

 

Form F/INS/777 (Annex O to the Contract).

 

 

 

Equipment Failure Report (EFR)

 

Form AF G8267A/B (Annex P to the Contract).

 

 

 

User Units

 

The Authority’s employees, agents (including but not limited to regiments, other
military sections, units or divisions) that will keep or use the Articles for
any purpose.

 

 

 

Part(s)

 

The smallest possible component which can be replaced using tools provided at
unit level: for the purposes of the Contract, major
sub-assemblies/sub-assemblies shall be considered to constitute a Part.

 

 

 

MOD Reliability & Acceptance Trials

 

A trial of production vehicles in accordance with the Statement of Work at Annex
A to the Contract.

 

 

 

Technical Manuals

 

The AESP Technical Publications under Item 4 of the Schedule of Requirements
(SOR).

 

 

 

Warranty Claim

 

A claim by the Authority against the Contractor for a failure of any Part under
Clauses 0 and 0.

 

Parts & Labour Warranty

 

The Contractor shall provide the Authority with a Parts and Labour Warranty for
each Article in accordance with Annex Q to the Contract.

 

Should the Authority undertake warranty repairs in accordance with paragraph 5
of Annex Q to the Contract, the Contractor shall reimburse the labour costs
incurred by the Authority at the inclusive labour rate stated in Annex W.

 

Reliability Warranty

 

The Contractor shall provide the Authority with a Reliability Warranty for each
Article in accordance with Annex R to the Contract.

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Should the Authority undertake warranty repairs in accordance with paragraph 5
of Annex R to the Contract, the Contractor shall reimburse the labour costs
incurred by the Authority at the inclusive labour rate stated in Annex W.

 

Payment against Item 10 of the Schedule of Requirements shall be payable in the
event of successful completion of the Reliability Demonstration Trial detailed
at Annex B or otherwise thirty (30) days following the completion of such
Reliability Demonstration Trial provided that the Authority has not exercised
its rights to terminate the Contract at such date.

 

Sustainable Procurement - Best Practice

 

The Contractor is encouraged to bring to the attention of the Authority any
measures which might promote sustainable procurement from an environmental point
of view.

 

Sustainable Procurement - Legislative Requirements

 

The Contractor shall take all reasonable steps to procure the observance of
environmental legislation related to the subject matter or the execution of the
Contract by any servants, employees or agents of the Contractor and any
Sub-contractors engaged in the performance of the Contract.

 

If the Contractor becomes aware of any prosecution or proceedings, for criminal
breaches of environmental legislation related to the subject matter or the
execution of the Contract, against the Contractor, any servants, employees or
agents of the Contractor and any Sub-contractors engaged in performance of the
Contract, the Contractor shall immediately notify the Authority at the address
specified in the Contract.

 

Any convictions during the period of the Contract for criminal breaches of
environmental legislation related to the subject matter or the execution of the
Contract by the Contractor or any of the Contractor’s directors/partners or
senior management who have powers of representation, decision or control, shall
be regarded as a material breach of this Contract.

 

Transparency

 

Notwithstanding any other term of this Contract, including DEFCON 531 where
applicable, the Contractor gives its consent to the Authority to publish the
content of this Contract in its entirety, including from time to time agreed
changes to the Contract, to the general public.  The Contractor shall assist and
cooperate with the Authority to enable the Authority to publish this Contract. 
References to “this Contract” in this Clause 0 shall only apply to these
Contract Terms and Conditions and the attached Annexes and shall not apply to
deliverables provided by the Contractor.

 

Before publishing the content of this Contract to the general public in
accordance with Clause 0 above, the Authority may redact any information that
would be exempt from disclosure if it was the subject of a request for
information under the Freedom of Information Act 2000 (“the Act”) or the
Environmental Information Regulations 2004 (“the Regulations”).

 

The Authority may consult with the Contractor before redacting any information
from the content of this Contract in accordance with Sub-Clause 0 above and
shall consult with the Contractor prior to any proposed disclosure of
information covered by Annex BB.  The

15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Contractor acknowledges and accepts that its representations on redactions and
disclosure during consultation may not be determinative and that the decision
whether to redact or disclose information is a matter in which the Authority
shall exercise its own discretion, subject always to the provisions of the Act
or the Regulations.

 

ITAR

 

The Contractor shall take all reasonable steps to ensure that it is not required
to obtain any further US government approvals in order to deliver the articles
provided under Items 1-8 of the Schedule of Requirements and any option items
detailed at Clause 0.  Where, as a result of a change in requirement, change of
sub-contractor etc, the Contractor believes that it may be necessary to obtain
further US government approvals, the Contractor shall propose, for the
Authority’s consideration, alternative solutions which will avoid the need for
such approvals.

 

SPECIFICATIONS, PLANS, ETC

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 68 (Edn.10/08) - Supply of Data for Hazardous Articles, Materials and
Substances

 

DEFCON 82 (Edn.10/04) - Special Procedure For Initial Spares

 

DEFCON 117 (Edn.05/06) - Supply of Documentation for NATO Codification

 

DEFCON 129 (Edn.07/08) - Packaging (For Articles other than Ammunition and
Explosives)

 

DEFCON 502 (Edn.06/08) - Specifications

 

DEFCON 595 (Edn.10/04) - General Purpose Automatic Test Equipment Data
Requirements

 

DEFCON 601 (Edn.10/04) - Redundant Materiel

 

DEFCON 602A (Edn.12/06) - Deliverable Quality Plan

 

DEFCON 606 (Edn.10/97) - Change and Configuration Control Procedure

 

DEFCON 607 (Edn.05/08) - Radio Transmissions

 

DEFCON 608 (Edn.10/98) - Access and Facilities to be Provided by the Contractor

 

DEFCON 624 (Edn.04/10) - Use of Asbestos in Arms, Munitions or War Materials

 

DEFCON 637 (Edn.08/99) - Defect Investigation and Liability

 

DEFCON 644 (Edn.10/98) - Marking of Articles

 

DEFCON 645 (Edn.07/99) - Export Potential

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Performance of Work

 

The Contractor shall execute and complete all items on the Schedule of
Requirements in accordance with this Contract.  For the entire duration of the
Contract, all work under this Contract shall be carried out in accordance with
the Statement of Work at Annex A to the Contract, subject to the qualification
in the agreed Compliance Statement against LPPV SOW (CDRL54).

 

The Authority’s requirements under this Contract include any work which is
necessary to satisfy the Systems Requirement Document (Annex B to the Contract),
subject to the qualification set out in the LPPV SRD Compliance Matrix (CDRL51)
and all works which (although not mentioned in this Contract) are necessary for
the completion of the Contract.

 

The Contractor shall, whenever required by the Authority’s Project Manager,
submit details of the arrangements and methods which the Contractor proposes to
adopt for the execution of the work including whether the same differs from the
Statement of Work at Annex A and/or the C-TEMP (see Annex S to Contract).  The
Contractor shall not make any alteration to the Statement of Work (Annex A to
the Contract) unless:

 

2.2.1.9          the same is as a result of a Change pursuant to Annex K
Contract Change Procedure; and/or

 

2.2.1.10        the same is otherwise agreed in writing with the Authority’s
Project Manager and confirmed by a Contract Amendment in accordance with DEFCON
503 altering the Statement of Work at Annex A.

 

Except as expressly provided in and without prejudice to the Authority’s
obligations under Clause 0 (Loans), the Contractor shall be responsible for
obtaining all information and data necessary for the carrying out of its
obligations under the Contract.

 

Unless otherwise expressly specified in the Statement of Work (Annex A to the
Contract), the Contractor shall not, unless agreed in writing by the Authority,
specify or use any materials or equipment which:

 

2.2.1.11        do not conform with British Standards and Codes of Practice
where such exist or such other equivalent national or international standards or
requirements applicable at the relevant time to projects for armoured military
vehicles; and/or

 

2.2.1.12        are generally known to the military engineering industry to be
deleterious to health and safety, the performance, physical integrity or the
durability of armoured military vehicles or damaging to the environment in the
particular circumstances in which they are specified or used.

 

Scope of Work

 

With the exception of a Contract Amendment, even though the Authority may from
time to time formally or informally verify or express satisfaction with any
design, drawing or data or if the Authority at any stage gives any advice or
makes any suggestion relating to any design, drawing or data, or the work under
the Contract, the Authority shall not thereby incur any liability in respect of
such design, drawing or data and the Contractor shall remain solely responsible
for fully meeting the requirements of the Contract.

 

17

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Risk & Opportunity

 

The Contractor acknowledges that any risk assessment which has been, or may be,
undertaken in connection with this Contract has been, or will be, a project
management function only.  Such risk assessment does not affect the legal
relationship between the Parties.  The issuing of any risk assessment
questionnaire and the process of risk assessment generally, including without
limitation the identification of (or failure to identify):

 

2.2.1.13        particular risks and their impact; or

 

2.2.1.14        risk reduction measures, contingency plans and remedial actions;

 

shall not in any way limit or exclude the Contractor’s obligations under this
Contract and shall be entirely without prejudice to the Authority’s rights,
privileges and powers under this Contract.  The risks identified as a result of
any risk assessment questionnaire and risk assessment process generally remain
the risks of the Contractor and are not assumed by the Authority except to the
extent that the Authority expressly and unequivocally accepts those risks under
the Contract.  Any risk assessment questionnaire released was, or will be,
issued by the Authority solely on this basis.

 

Risk Management Process

 

The Contractor shall produce an up to date joint Authority/Contractor Risk and
Opportunity Register, in accordance with the Statement of Work at Annex A to the
Contract.  The Risk and Opportunity Register shall be maintained by the
Contractor for the duration of the Contract and shall include all risks in the
supply chain including those of their Sub-contractors.

 

The Contractor shall maintain the joint Risk and Opportunity Register using the
Active Risk Management Tool and shall make the Risk and Opportunity Register
available to the Authority electronically.

 

Quality Assurance

 

All work under the Contract shall be carried out in accordance with the
provisions below.

 

The Contractor is responsible for ensuring:

 

2.2.1.15        The quality of the Articles and material supplied conforms to
contract requirements;

 

2.2.1.16        The quality planning and management activities conform to
contract requirements; and

 

2.2.1.17        Sub-contractor controls conform to contract requirements.

 

Subject to Clause 0 below, the Contractor shall hold Quality Management System
certification ISO 9001 (or equivalent) which accords with the scope of the
contract requirements and is issued by a third party certification body
accredited by the UK Accreditation Service.

 

18

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Where the Contractor is not ISO 9001 accredited, he shall ensure that the
appropriate certificate is received within six months of the date of Contract
and shall supply a copy of the certificate to the Authority.  Achievement of
such certification shall be a condition precedent to payment of the ‘Start of
Production’ milestone as set out in Annex HH.

 

Subject to Clause 0 above, the Contractor shall maintain ISO 9001 certification
with the appropriate scope for the duration of the Contract.

 

The quality standards and requirements which shall apply to the Contract are
listed at Appendix F to Annex A to the Contract and the Contractor’s Quality
Management System shall deliver compliance with these standards and
requirements.

 

In accordance with STANAG 4107 and AQAP 2070 procedures, overseas quality
assurance surveillance (as set out therein) may be delegated to another NATO
Nation.  Where the final supplier is not a NATO Nation or organisation,
surveillance may be carried out under the terms of a current Memorandum of
Understanding.

 

For the purpose of the Contract, the QA Representative shall be the Authority’s
Project Manager or his authorised representative, as may from time to time be
notified by the Authority.

 

A quality liaison meeting shall be held within four weeks of execution of the
Contract to conduct a contract review and establish the terms of reference for a
Quality Assurance Working Group.

 

In all cases where the Sub-contractor is not based in the UK, the Contractor
shall cause to be included in any relevant Sub-contract the following clause:

 

“This Contract PMT/0009 may be subjected to Quality Assurance Surveillance at
your facility on behalf of the UK Government.  You shall provide any assistance
needed by the Quality Assurance Representative in the execution of his
responsibilities in respect of this Contract.”

 

Every deliverable to the Authority shall be accompanied by a Certificate of
Conformity, the approval of which by the Contractor’s authorised representative
confirms conformance to contract requirements or lists significant (agreed)
deviations.  Where equipment is initially delivered to an interim build
standard, the Contractor shall maintain a log of build standard changes up to an
including the final acceptance build standard.  Thereafter, equipment previously
delivered to an interim build standard shall be upgraded at a time to be agreed
but not later than 6 months from confirmation of the final build standard.

 

In Clause 0, reference to any related document means the edition and all
amendments current at the date of execution of the Contract unless a specific
issue is specified.

 

The standards to which work shall be completed may not necessarily be referred
to in this Clause.  They will, however, be referred to in the appropriate Clause
elsewhere in the Contract.

 

19

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Concessions

 

For the purposes of the Contract, Concessions shall be managed in accordance
with Defence Standard 05-61 Part 1 (Issue 4) entitled “Quality Assurance
Procedural Requirements — Concessions”.

 

Standards of Performance

 

Without prejudice to Clause 0, the Contractor shall perform its obligations
under this Contract in accordance with:

 

2.2.1.18        Narrative Conditions of the Contract;

 

2.2.1.19        DEFCONs of the Contract and any documents expressly called up by
these;

 

2.2.1.20        Annex B to the Contract (Systems Requirements Document);

 

2.2.1.21        Any other Annexes to Contract other than Annex A;

 

2.2.1.22        Annex A to the Contract (Statement of Work);

 

2.2.1.23        Any other documents referenced in the Contract;

 

2.2.1.24        All applicable Laws;

 

2.2.1.25        Good Industry Practice;

 

2.2.1.26        The requirements of the Authority’s Quality Assurance
Requirements stipulated in Clause 0 (Quality Assurance); and

 

2.2.1.27        The requirements of the Clause 0.

 

The Contractor shall give all notices, pay all taxes, duties and fees, and
obtain and maintain all permits, licences and approvals, as required by the Laws
in relation to the design, execution and completion of the work required by the
Contract.  The Contractor shall comply with all such permits, licences and
approvals including the discharging of all conditions of the same.

 

Contractor Test, Trial or Demonstration

 

For any test, trial or demonstration which the Contractor intends to undertake
as part of his C-TEMP (Annex S to the Contract), the Contractor shall provide
the Authority not less than twenty (20) business days notice setting out the
date, time and place when each test, trial or demonstration shall be carried
out.  The Authority shall be entitled to invite third parties to attend to
witness any such test, trial or demonstration in addition to representatives
from the Authority at reasonable times and on giving reasonable prior notice to
the Contractor and shall use reasonable endeavours to procure that such third
parties comply with the Contractor’s reasonable safety procedures and
instructions.

 

The Contractor shall be entitled to proceed with each test, trial, or
demonstration notwithstanding that the Authority or its representatives may not
be in attendance provided that the Contractor has provided the relevant notice
in accordance with Clause 0.

 

20

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

On completion of each test, trial or demonstration, the Contractor shall record
the results by completing a report which shall include a record of whether or
not the relevant Acceptance Criteria, which is applied to the test, trial, or
demonstration, was met.

 

The Contractor shall in carrying out the test, trial or demonstration comply
with the Statement of Work at Annex A to the Contract, and the C-TEMP at Annex S
to the Contract.

 

The Contractor shall send a copy of the completed report and a draft Assurance
Sign Off Certificate to the Authority within ten (10) business days of the
completion of the test, trial or demonstration to which it relates.  If the
Authority has not witnessed a test, trial or demonstration then the Contractor
shall provide to the Authority reasonable evidence to demonstrate that the
Acceptance Criteria was achieved for such test, trial, or demonstration and such
evidence shall be provided by the Contractor to the Authority contemporaneously
with the copy of the relevant completed test, trial or demonstration report.

 

If any test, trial or demonstration item does not meet the relevant Acceptance
Criteria, the Contractor shall (at its own expense) complete such corrective
action and other modifications as is necessary to overcome the deficiencies
identified in the report and repeat the test, trial or demonstration as soon as
reasonably practicable.  The provisions of Clause 0 to 0 (inclusive) shall apply
to such repeat test, trials or demonstrations except that the Contractor shall
only be required to provide the Authority five (5) business days notice of the
date, time and place of any such repeat test, trial or demonstration.

 

The Authority may, within twenty (20) business days of receipt of a report, the
evidence described in Clause 0 (if applicable) and a draft Assurance Sign Off
Certificate, dispute the accuracy of the test, trial or demonstration report
and/or the evidence described in Clause 0 (as the case may be).  If the
Authority does not dispute the accuracy of a report and/or the evidence
described in Clause 0 (if applicable) during the relevant period, the Authority
shall countersign and issue to the Contractor the Assurance Sign-Off Certificate
relevant for such demonstration item.  If the Authority fails to notify the
Contractor whether or not it agrees or disputes the accuracy of the report
and/or the evidence described in Clause 0 (as the case may be) within the
relevant period then the Contractor shall notify the Authority that it has
failed to respond.  If the Parties are unable to agree the report and/or whether
the evidence described in Clause 0 (as the case may be) demonstrates that the
Acceptance Criteria has been achieved in relation to such Demonstration Item,
any matter in dispute may be referred to Clause 0 Dispute Resolution.

 

The Authority’s signature of an Assurance Sign-Off Certificate shall not
constitute acceptance off Contract, and it shall not prejudice the Contractor’s
responsibility to meet the requirements of the Contract including that for
achievement of the Systems Requirement Document at Annex B to the Contract.

 

User Trials

 

The Contractor shall support and meet his obligations for the LPPV User Trials
stated at Annex T to the Contract.  All User Trials Articles used in the LPPV
User Trials shall remain the property of the Contractor and shall be loaned to
the Authority, for a period of up to twelve (12) months and governed by the
terms set out in Annex U of the Contract.  The Contractor shall provide all
required documentation and support for the User Trials Articles throughout the
LPPV User Trials.

 

The LPPV User Trials shall be conducted at UK location(s) to be notified by the
Authority.

 

21

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

All the User Trials Articles shall be made available within the agreed Contract
Price of this Contract and the Authority shall not be charged any additional
cost for loan of equipment or support to the LPPV User Trials.

 

The Authority shall confirm that the LPPV User Trials shall proceed four
(4) weeks prior to the trials start date.  The Contractor shall, two (2) weeks
prior to that date, provide training and instruction (including any required
technical publications) for up to ten (10) service and other personnel
identified by the Authority as conducting the LPPV User Trials.  The training
and instruction shall be sufficient to allow safe operation in accordance with
the requirements of the Safety and Environmental Case as set out in Clause 0.

 

The LPPV User Trials shall be used to:

 

2.2.1.28        assist the Acceptance process in identifying any issues relating
to the Article and highlight any areas of the Articles, which may not meet the
requirements of the Contract.  The LPPV User Trial shall not seek independently
to verify compliance with every requirement of the Contract, although the
Authority reserves the right to do so, in whole or in part;

 

2.2.1.29        evaluate the Technical Documentation presented and provide
comment;

 

2.2.1.30        identify additional Authority training requirements;

 

2.2.1.31        assist the Authority in developing its Standard Operating
Procedures.

 

If, during the LPPV User Trials, the Article or any changes made to the
Article are found not to meet the requirements of the Contract in any respect,
then the Contractor shall, at his own cost, be responsible for rectifying all
shortfalls and re-trials until the Contract requirements are met.

 

Design Authority

 

The Contractor shall be the LPPV Design Authority (the “LPPV DA”) for all of the
Articles delivered under the Contract.  As the LPPV DA, the Contractor shall
perform the obligations set out in this Clause 0.

 

The Contractor shall prepare and maintain all design specifications and
manufacturing records in accordance with the terms and conditions of the
Contract and provide the appropriate sub-system and interface data in the form
of a Technical Data Pack which is described in the Contract Data Requirements at
Annex C of the Contract.

 

The Contractor agrees to provide information to the Authority in order that the
safety of the Article can be ascertained.

 

The Contractor agrees to support all the Articles delivered under this Contract
throughout their life, under terms and conditions and prices to be agreed with
the Authority.

 

Sub-contracting of its obligations under this Clause 0 does not relieve the
Contractor of his responsibilities.  The Contractor shall make such arrangements
with its Sub-contractors, and they with theirs, to ensure that the
sub-contracted elements meet the requirements of the Contract.

 

22

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The Contractor shall make available to the Authority drawings, design data,
calculations and reports of tests or demonstrations so that questions which may
affect the safety and environmental impact or performance of the completed
equipment may be discussed at an early stage.  If requested by the Authority,
the Contractor shall make arrangements for such tests or demonstrations to be
witnessed by the Authority or its Authorised Representatives at reasonable times
and on giving reasonable prior notice to the Contractor and the Authority shall
comply with and procure that its Authorised Representatives comply with any
reasonable safety procedures or instructions of the Contractor.

 

The Authority shall have the right, at its sole discretion, to:

 

2.2.1.32        transfer the obligations in paragraph (0) above to another party
if the Contractor is in material breach of such obligations and fails to remedy
such breach within ten (10) working days of receipt of notice from the
Authority; or

 

2.2.1.33        perform such obligations itself.

 

The Contractor shall maintain the ability to transfer the obligations in a
timely fashion and shall provide all required assistance to facilitate the
transfer.  Such transfer shall be on fair and reasonable commercial terms.

 

Where there is transfer of the obligations in paragraph (0), a change proposal
pursuant to Clause 0 will be produced to reflect the reduced scope and any
change in the risk profile.

 

The Parties shall comply with paragraph 7 of JSP 886, Volume 5, Part 2A: land
modifications, version 1.3 dated 25 Jan 10.

 

Systems Acceptance/Demonstration

 

System Acceptance shall be the process of progressing the Articles through the
following stages of acceptance:

 

2.2.1.34        Design Acceptance following Design Chill and Design Freeze, and

 

2.2.1.35        Final System Acceptance

 

The Contractor and the Authority shall formally agree and record the transition
between each stage before proceeding to the next stage in accordance with the
C-TEMP at Annex S of the Contract.

 

This Clause and the C-TEMP at Annex S to the Contract state the agreed procedure
to be undertaken and the roles, responsibilities and obligations of the
Contractor and the Authority for the Articles  to achieve System Acceptance. 
The Acceptance Criteria are stated within the Systems Requirement Document at
Annex B to the Contract.

 

The Contractor shall demonstrate to the Authority’s satisfaction that the
Article fully meets all of the requirements of the Systems Requirement Document
at Annex B to the Contract at the performance levels offered in the Contractor’s
compliance matrix.  Demonstration shall be conducted in accordance with the
Contractor’s Test Evaluation Management  Plan (C-TEMP) at Annex S to the
Contract.

 

23

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The Contractor shall formally report evidence resulting from the C-TEMP to the
Authority at each Project Review Meeting, or at any other such time as may
reasonably be requested by the Authority.

 

At the conclusion of all trials, tests and demonstrations leading to Design
Acceptance, the Contractor shall submit to the Authority a Final Trials report
and all evidence resulting from the activities carried out under the C-TEMP at
Annex S to the Contract.  The Contractor shall certify that the Articles fully
meet the requirements of the Contract including the Systems Requirement Document
at Annex B to the Contract.

 

Demonstration of full compliance to the satisfaction of the Authority shall
result in Design Acceptance by the Authority and agreement of the production
build standard for each Article.  Notification of satisfactory demonstration
shall be given in writing to the Contractor within one (1) month of the date of
the certified evidence and final trials report being submitted to the Authority.

 

The granting of Design Acceptance and subsequently Final System Acceptance by
the Authority shall in no way affect other rights the Authority has under the
Contract.  The Contractor shall remain fully responsible for meeting all his
obligations under the Contract, including his role in achieving System
Acceptance.  If, subsequent to System Acceptance, the Articles are found not to
meet the requirements of the Contract in any respect then the Contractor shall,
at his own cost, be responsible for rectifying all shortfalls and re-trials
until the requirement is met to the reasonable satisfaction of the Authority’s
Project Manager.

 

The progressive acceptance process, as agreed in the C-TEMP at Annex S to the
Contract, shall be a process of continual assessment for the Authority and the
Contractor to jointly review the evidence as it becomes available throughout
demonstration, manufacture and support.  The body of evidence progressively
created and reviewed shall be used as part of the Contractor’s demonstration
that the Articles are being developed, manufactured and introduced into service
in accordance with the Contract.  Progressive acceptance shall not mean Design
Acceptance or Final Systems Acceptance of the Article or any part of the
Article.

 

All evidence presented shall be measured against the Contract, including the
Systems Requirement Document at Annex B to the Contract (including the
Contractor’s compliance matrix), and compliance with Def Stans and STANAGs where
appropriate and applicable.

 

Nothing said, done or implied by the Authority during the progressive acceptance
process shall affect the legal relationship between the parties and shall in no
way limit or exclude the Contractor’s obligations under the Contract.

 

Configuration Control

 

The Contractor shall conduct Configuration Management in accordance with DEF
STAN 05-57 Issue 5 dated 17 June 2005 and his Configuration Management Plan at
CDRL 38 of the SOW at Annex A.  The Contractor shall ensure that the Authority’s
Project Manager (or his authorised representative) has full and free access to
the Contractor’s records of the configuration items and the configuration
process.

 

A Configuration Changes Management Group (CCMG) shall be established by the
Contractor to control and manage any changes to the configuration baseline of
the Articles, its ancillaries, its associated logistic support and the Project
Plans set out in the Statement

 

24

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

of Work at Annex A to the Contract.  The CCMG shall remain in existence for the
period during which the configuration baseline is under Contractor’s control. 
The CCMG shall be chaired by the Contractor.  The Contractor shall give the
Authority at least two (2) weeks prior notice of each meeting of the CCMG and
the Authority shall have the right to attend such meetings as it deems
appropriate.

 

Contract Change Procedure

 

This clause describes the procedure to be used for implementing changes to the
Contract.

 

Changes may include, but shall not be limited to, the following:

 

2.2.1.36        Changes to deliverables;

 

2.2.1.37        Flexing of funding to facilitate the curtailment or expansion of
activities being undertaken;

 

2.2.1.38        Introduction of new work as a result of the identification of
new technologies or the work of other programmes;

 

2.2.1.39        Changes to the acceptance schedule and corresponding effects on
milestones; and/or

 

2.2.1.40        Removal of work that is unnecessary to achieve Contract outcomes
or for which better value for money can be achieved through a decision to
allocate the cost of that work to other Contract outcomes.

 

Changes to Contract requirements may be proposed by the Authority or by the
Contractor.  In either case the Contractor shall be responsible for preparing a
Change Proposal using the Change Notice Form at Annex K to the Contract.

 

When the Authority notifies the Contractor of a proposed change in requirements,
or when the Contractor identifies the potential for such a change, the
Contractor shall prepare a Change Notice for the Authority’s consideration
within 20 Business Days or such other timescale as may otherwise be agreed by
the Authority.  The Change Notice shall contain sufficient information to enable
a decision on the proposed change to be made within the timescale proposed
within the Change Notice.

 

For proposed Changes to the Contract, the Change Notice shall include all costs
and other factors affected by the proposed Change.  These shall include, but not
be limited to any change to:

 

2.2.1.41        The overall Contract Price;

 

2.2.1.42        Programme Schedules;

 

2.2.1.43        Statements of Work;

 

2.2.1.44        Deliverables (including Articles, DIDs, Acceptance Criteria,
timing);

 

2.2.1.45        Any other input that may result.

 

25

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Each Change Notice shall be identified by a unique serial number, and once
completed shall be submitted to the Authority for its consideration.

 

The price shall not only include those cost changes directly relating to the
Change Notice itself but also any consequential cost changes that may arise
elsewhere under the Contract.  The Authority shall not be liable for any
consequential costs that were not identified prior to approval of the Change
Notice concerned.

 

Where a change has originated from the Authority, the Contractor shall include
in the Change Notice their reasonable costs incurred for preparation of the
change.  No preparation costs shall be allowable for Contractor originated
Change Notices.

 

Any changes initiated by the Contractor which are necessary to ensure compliance
with the requirements of the Contract shall be the liability of the Contractor.

 

In accordance with DEFCON 127 or DEFCON 643, the price submitted in the Change
Notice shall be supported by details of the rationale used to determine the
proposed costs, including a detailed breakdown (embracing all levels of the
supply chain).  If required, the Contractor shall also provide the Authority
with full visibility of the costs of any part of the original work to which the
proposed change relates.

 

All labour rates used shall be those set out in Annex W.

 

The Authority reserves the right to only part fund any changes to the Contract. 
The Authority shall consider each Change Notice on a case by case basis with the
Contractor prior to the approval or rejection of any such Change Notice.

 

Work in connection with any proposed change shall not commence until the
Authority’s Commercial Manager (see Box 1 of DEFFORM 111) or his authorised
representative has approved the Change Notice and the Contract has been amended
in accordance with the requirements of DEFCON 503 and Clause 0.  Any work
undertaken or costs incurred in advance of the acceptance of any Change Notice
will be entirely at the Contractor’s own risk.  Once a proposed change has been
agreed and a Contract Amendment to incorporate it has been accepted by the
Contractor, then the Contractor shall implement the change in accordance with
the duly amended terms and conditions of the Contract.  All change notices shall
be recorded on Annex L, whether accepted or rejected.

 

The Authority reserves the right to reject or not take forward any proposed
change contained in a Change Notice.  In the case of rejection or non-adoption
the Authority shall give the Contractor reasons for that rejection.

 

The Authority shall notify the Contractor of its decision on whether to take
forward any proposed change within 20 Business Days of the Contractor submitting
full details of the change as required by this Clause 0.

 

Reliability & Maintainability (R&M)

 

The Contractor shall demonstrate the R&M requirements stated in the R&M
Programme Plan and R&M case referenced in the Statement of Work (at Annex A to
the Contract) and the Systems Requirement Document at Annex B.

 

26

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The Authority shall have access to the data and results produced as a result of
all demonstrations/tests under Clause 0.  The Contractor and the Authority shall
jointly sentence incidents that occur during the demonstration/tests.  The
Incident Sentence Committee, responsible for ratifying sentencing, shall be
chaired by the Authority.  In the event of any dispute, such dispute shall be
resolved in accordance with Clause 0.

 

If at the end of any of the demonstration/tests the required level of R&M has
not been met, then the Contractor shall, at no additional cost to the Authority,
undertake any analysis, remedial design work, modifications and rectification
work to bring R&M up to the levels stated in the Contract and shall demonstrate
that this has been achieved to the satisfaction of the Authority.  Where the
Authority deems appropriate this shall be by a repeat of the
demonstration/trial.

 

The Authority’s approval for the Contractor to commence delivery of LPPV
Capability shall not be provided until after successful completion of all the
demonstration/trials required in the R&M Programme Plan.  The Authority shall
provide confirmation in writing of the achievement or otherwise of the R&M
requirements when the results of the demonstrations/trials have been reported.

 

Notwithstanding the Contractor’s requirements to demonstrate that the contracted
Reliability and Maintainability (R&M) requirements have been achieved, the
Authority reserves the right to conduct an In Service Reliability and
Maintainability Demonstration (ISR&MD), within the first two years of the first
delivery of Items 1, 2 and 3 of the Schedule of Requirements, to confirm that
the requirements for R&M defined in the Contract have been met.

 

Where an ISR&MD is required it shall be conducted in accordance with terms to be
agreed between the Parties to the Contract, each acting reasonably.

 

Where an ISR&MD is conducted, if at the end of the ISR&MD the LPPV system fails
to meet the levels of R&M, the Contractor, within the Contract Price, shall
undertake any necessary analysis, remedial design work, modifications,
rectification work and retesting to bring R&M up to the levels stated in the
Contract and shall demonstrate that this has been achieved to the satisfaction
of the Authority.  He shall also be responsible for incorporating the remedial
work into, but not limited to, the Supply of LPPV Capability (Items 1, 2 and 3
of the Schedule of Requirements), the Safety Case, Spares, Technical
Documentation, S&TE and training equipment already delivered and those still to
be delivered, at no additional cost to the Authority.

 

The Authority reserves the right to cease to accept deliveries should LPPV fail
to meet the R&M requirements of the Contract.  Any such suspension of the
acceptance shall be made in writing by the Authority contracting team’s Senior
Commercial Manager, and shall remain in force until all necessary corrective
action has been taken by the Contractor to overcome the shortfall in performance
required under the Contract.

 

Acquisition Environment and Safety Management System

 

The Acquisition Safety and Environment Management System (ASEMS) is the
Authority’s mandated Business Process for managing all aspects of project
Environmental and Safety requirements.  At the core of the ASEMS are two
‘Systems Manuals’: the Project Orientated Safety Management System (POSMS) and
the Project Orientated Environmental Management System (POEMS).  Each manual
contains a number of procedures designed

 

27

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

to manage safety risks and environmental impacts and to apply appropriate
mitigation measures.

 

To the extent provided by the Authority from time to time, the Contractor shall
ensure compliance with the PMT Safety and Environmental Management System (PMT
SEMS), POSMS and POEMS in discharging his responsibilities under the Contract.

 

Non-Waiver

 

Notwithstanding any other provision in this Contract, the Contractor’s
obligations under this Contract shall not be prejudiced, waived or released by
the Authority or the Authority’s Project Manager formally or informally
verifying or expressing reasonable satisfaction with any design, drawing or data
or if the Authority or the Authority’s Project Manager at any stage provides any
advice or makes or fails to make any suggestion in relation to any design,
drawing or data.

 

Without prejudice to Clause 0, the obligation and liabilities of the Contractor
under this Contract shall not be released, diminished or in any other way
affected by:

 

2.2.1.46        Any enquiry or inspection into any relevant matter which may be
made or carried out by or on behalf of the Authority;

 

2.2.1.47        the Authority or its representatives reviewing and/or commenting
on a reviewable document and/or witnessing the testing under Clause 0 or the
failure to review and/or comment on such document and/or the failure to witness
any such test, trial or demonstration;

 

2.2.1.48        the carrying out of the LPPV User Trials (including commenting
on any non-compliances with the Contract during or after the LPPV User Trials
have been carried out, or the omission of the Authority and/or the Authority’s
Project Manager to comment on any non-compliances with the Contract during or
after the LPPV User Trials have been carried out) or the failure to carry out
the LPPV User Trials;

 

2.2.1.49        any certificate or statement for payment or any interim or final
payment or other payment or advance against the Contract Price or issue of any
certificate, statement or notice under this Contract.

 

2.2.1.50        any admission, approval, consent, comment, sanction,
acknowledgement, confirmation, notification, rejection, acceptance or advice
made or given by or on behalf of the Authority, the Authority’s Project Manager
or any third party or, in any case the absence thereof; and/or

 

2.2.1.51        the appointment of, or failure to appoint, any person to inspect
or otherwise report in respect of the work required under the Contract or the
design thereof, or by any act or omission of any such person, whether or not
such act or omission might give rise to any independent liability of such person
to the Authority, the Authority’s Project Manager or any third party.

 

Safety & Environmental Case

 

The Contractor shall:

 

28

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2.1.52        ensure that in performing the Contract, the Contractor complies
with all statutory duties and obligations relating to safety and the environment
and shall be responsible for ensuring that no Contract requirement causes him to
be in breach of any statutory duty or obligation relating to safety and the
environment in force at the date of execution of the Contract, subject to any
approved exemptions set out in the Statement of Work (see Annex A);

 

2.2.1.53        immediately draw to the Authority’s attention if it appears that
any Contract specification or Clause may render the Contractor in breach of any
statutory duty or obligation relating to safety and the environment; and

 

2.2.1.54        ensure that all safety targets detailed in the Contract have
been met and all risks have been reduced to a level that is As Low As Reasonably
Practicable (ALARP) prior to the operation of the system by in service
personnel.

 

The Authority may, in accordance with the Change Process and without prejudice
to any of its rights which may have arisen under Sub-Clause 0 above, require the
Contractor to vary each such specification or condition in a manner acceptable
to the Authority and which will not render the Contractor in breach of any
statutory obligation relating to safety and/or the environment.

 

Nothing in the Contract or in any other document created or signed on behalf of
the Authority shall constitute a written undertaking for the purposes of
Section 6 (8) of the Health and Safety at Work Act 1974 relieving the Contractor
of any of his duties under Section 6 of that Act.

 

Independent Safety Advisor

 

The Contractor shall provide access to records, including sub-contractor
records, for contract purposes, to enable the Independent Safety Advisor
appointed by the Authority to carry out safety audits and other assessment
activities to meet the Authority’s safety requirements.

 

Long Lead Items

 

The Contractor has been authorised to procure Long Lead Items and provide
services in connection with LPPV in accordance with the forms of ITP set out at
Annex Y to the Contract.  The Contractor agrees that items procured in terms of
the ITP shall form part of the Contract and shall be paid for as part of the
price under the Contract.

 

Integrated Logistic Support

 

All work for Items 4 - 8 of the Schedule of Requirements (Initial Support
Package) shall be carried out in accordance with the Integrated Logistic Support
section of the Statement of Work at Annex A.

 

The support solution shall be developed as part of the Contractor’s
demonstration activities.  The Integrated Logistic Support (ILS) activities
conducted during the Contractor’s demonstration activities, in accordance with
the Statement of Work at Annex A, shall identify the resources required for the
support of LPPV.

 

29

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Due to the timescale of the programme for delivery of the Articles, the
Contractor shall deliver the agreed support solution at Items 4 - 8 of the
Schedule of Requirements incrementally.  The delivered support shall be
commensurate with the whole delivered fleet in a way that optimises the support
solution as the delivery of the Articles progresses.  This shall be reflected in
the Contractor’s Integrated Support Plan (ISP) as defined in the SOW at Annex A
which shall detail the specific ILS activities, business and technical issues
and contract deliverables in direct response to the Authority’s ILSP.  Delivery
shall take place in accordance with the Master Project Schedule within the
Contractor’s ISP which shall include an appropriate lead time to ensure that the
support is in place prior to receipt of Articles in order to achieve the both
ready for training date and operational capability.

 

Spares

 

The Contractor shall comply with DEFCON 82 for the supply of spares at Item 7 of
the Schedule of Requirements.

 

The Contractor shall aim to increase the proportion of COTS spares items to
proprietary spares items over the period of delivery of Items 1 to 3 of the
Schedule of Requirements.

 

In consideration of the award of the Contract, the Contractor guarantees the
availability of spare parts and components of his own manufacture for the life
of the Articles.  Insofar as Items of other manufacturers are incorporated in
the Articles, the Contractor shall use reasonable endeavours to obtain similar
guarantees, but where this is not possible, he will make every reasonable effort
to seek a suitable alternative to the Authority if the original spare part or
component is no longer available.

 

Codification

 

NATO Codification of items shall be undertaken in accordance with DEFCON 117
(Edn 05/06).

 

The Authority and the Contractor shall within ninety (90) days of the date of
Contract agree a timeline for codification activities.

 

Obsolescence

 

The Contractor shall be responsible, until completion of all deliverables
required in terms of Items 1 - 8 of the Schedule of Requirements, for ensuring
the continued supply and maintainability of Articles under this Contract whether
they are of the Contractor’s own design or those of any of his Sub-contractors
and the Contractor’s obligations under 0-0 shall only apply until completion of
all deliverables required in terms of Items 1 - 8 of the Schedule of
Requirements.

 

The Contractor shall be responsible for the management of obsolescence in
accordance with the Obsolescence Management Plan required as part of the
Statement of Work at Annex A until completion of all deliverables required in
terms of Items 1 - 8 of the Schedule of Requirements.

 

The Contractor shall be responsible for identifying any Article or part of an
Article which it believes may become obsolete and shall notify the Authority of
such pending obsolescence as soon as reasonably practicable together with its
proposed course of action to alleviate such obsolescence.  The Contractor shall
be responsible, at its own expense, for

 

30

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

recommending and implementing its proposed course of action and in doing so it
shall take full account of the principles of obsolescence management set out in
the Obsolescence Management Plan at required as part of the Statement of Work at
Annex A.

 

Should the Contractor propose an alternative component of a similar design or a
modification to an Article as a solution to non availability due to obsolescence
or otherwise, he shall submit a Change Proposal form to the Authority in
accordance with Clause 0 (Contract Change Procedure) and obtain the Authority’s
approval to proceed with the implementation of his proposed solution in
accordance with Clause 0 (Configuration Control).  Such approval shall not be
unreasonably withheld or delayed.  Where the proposed solution does not involve
either a configuration change or a change of form, fit or function, then the
Contractor shall be entitled to adopt its solution.

 

The Contractor shall be responsible for the consequential cost of any changes
necessary under this Contract as a result of non availability due to
obsolescence or otherwise and/or any approved change resulting from such
approval by the Authority including, but not limited to, modification of all
in-service Articles (provided as part of Items 1 and/or 2 and/or 3 of the
Schedule of Requirements) to ensure a common build standard, changes to the
spares list, any plans, publications, support and test equipment, packaging,
training, and any other consequential costs incurred by the Authority.

 

If the Contractor has failed to identify obsolescence in accordance with Clause
0 and the Authority is left in possession of surplus equipment that is no longer
useable by the Authority to maintain and/or support Articles or equipment
supplied in terms of Items 1 - 8 of the Schedule of Requirements, the Contractor
shall be required to buy back such equipment from the Authority at the cost
originally paid by the Authority to the Contractor for that equipment plus an
additional handling charge of 10% of the cost originally paid for said
equipment.

 

In the event that the Authority exercises the option set out in Clause 0 to
acquire Option Items, the terms of Clauses 0 to 0 shall apply in equivalent
terms to such Option Items as they apply to Articles supplied in terms of Items
1, 2 and 3 of the Schedule of Requirements.

 

Sustainable Procurement - Environmental Management Standards

 

The Contractor shall take all reasonable steps to ensure that all activities
under this Contract shall comply with certified environmental management
standards based on ISO14001 or equivalent.

 

Marking of Articles

 

The Contractor shall supply and fit vehicle identification plates in accordance
with the Systems Requirements Document at Annex B to the Contract.

 

The Contractor shall supply and fit Modification plates in accordance with the
Systems Requirements Document at Annex B to the Contract.

 

The Authority will provide the Contractor with Asset Code, NSN, nomenclature,
ERMS & AESP code details.

 

31

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Registration Plates and Allocation of Registration Numbers

 

The Contractor shall supply and fit registration plates in accordance with the
Systems Requirement Document at Annex B to the Contract.  Application for
registration plates shall be made, in writing, 28 days before they are required
to the Project Manager (see box 2 of the Appendix to Contract).

 

Prior to consignment of the Articles, the Contractor shall notify the allocation
of vehicle registration numbers to chassis and engine numbers as appropriate to
the address outlined above.

 

Potential Hazard - Respirable Dust on Equipment Returned From Theatre

 

Some equipment being returned from theatre to UK for servicing and maintenance
may be contaminated with dust potentially containing respirable crystalline
silica.  Maintenance, servicing and refurbishment activities that disturb this
dust carry with them the potential to expose those undertaking the task to
airborne dust containing respirable crystalline silica.

 

The Contractor shall ensure that exposure to hazardous substances must be
adequately controlled and, for substances assigned a Workplace Exposure Limit
(WEL), exposure does not exceed the WEL.  Respirable crystalline silica has been
assigned an 8 Hr Time Weighted Average WEL of 0.1mg/M(3).

 

Processes that actively generate airborne dust, such as use of compressed air
lines, should be avoided.  Cleaning techniques that minimise generation of
airborne dust include wet or vacuum cleaning.  If this is not reasonably
practicable or does not reduce exposure sufficiently then use of enclosures
and/or properly designed exhaust ventilation systems - supplemented by
respiratory protective equipment - may be necessary.  The provision of
respiratory protective equipment on its own as a control measure is unlikely to
be acceptable.

 

The Health and Safety Executive (HSE) recommends that risk assessments for
silica follow the “special” control approach as laid out in their guidance sheet
G400, further information on dealing with respirable silica can be obtained from
the HSE and from the British Occupational Hygiene Society.

 

The Contractor shall forward this information to any companies in his supply
chain that are involved in any activity, e.g. repair, servicing, maintenance,
refurbishment, disposal, etc., of the equipment(s), sub-systems, and/or
components, that may disturb any dust on such items.

 

Contractor on Deployed Operations (CONDO)

 

In the event the Authority requires the Contractor to provide Field Support
Representatives, the Contractor shall submit a Change Proposal to provide CONDO
services in accordance with DEFCON 697 and DEF-STAN 05-129.

 

32

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Priority

 

The Contractor agrees that the manufacture and delivery of:

 

2.2.1.55        Items  1 - 8 of the Schedule of Requirements; and

 

2.2.1.56        any Option Items in respect of which the Authority exercises its
option on or prior to 30 June 2011,

 

shall have priority in terms of manufacturing facilities over any of the
Contractor’s other customer orders.

 

PRICE

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 127 (Edn.10/04) - Price Fixing Condition for Contracts of Lesser Value

 

This shall only apply to Amendments to Contract and elements of Unpriced Work up
to value of £[***].

 

DEFCON 619A (Edn.09/97) - Customs Duty Drawback

 

DEFCON 643 (Edn.07/04) - Price Fixing

 

This shall apply to Pricing of the Option Items, elements of Unpriced Work and
Amendments in excess of £[***].

 

DEFCON 648A (Edn.07/04) - Availability of Information

 

This shall apply to Pricing of the Option Items, elements of Unpriced Work and
Amendments to Contract in excess of £[***].

 

DEFCON 648 (Edn.10/02) - Availability of Information

 

This shall only apply to Amendments to Contract and elements of Unpriced Work
between £[***] and £[***].

 

DEFCON 650 (Edn 10/02) - References to the Review Board of Questions Arising
Under the Contract

 

This DEFCON shall only apply to Amendments to the Contract and elements of
Unpriced Work between £[***] and £[***].

 

DEFCON 650A (Edn.07/04) - References to the Review Board of Questions Arising
under the Contract

 

This shall apply to Pricing of the Option Items, elements of Unpriced Work and
Amendments to Contract in excess of £[***].

 

DEFCON 651 (Edn 10/02) - References to the Review Board of Questions Arising In
relation to Relevant Sub-contracts Including those with a Subsidiary Company or
Firm

 

33

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

This shall only apply to Amendments to the Contract and elements of Unpriced
Work between £[***] and £[***].

 

DEFCON 651A (Edn.07/04) - Reference To The Review Board of Questions arising in
Relation to Relevant Sub-contracts Including those with a Subsidiary Company or
Firm

 

This shall apply to Pricing of the Option Items, elements of Unpriced Work and
Amendments to Contract in excess of £[***].

 

DEFCON 652 (Edn.07/04) - Remedy Limitation

 

This shall apply to Pricing of the Option Items, elements of Unpriced Work and
Amendments in excess of £[***].

 

Prices

 

The prices payable under this Contract shall be as shown in the Schedule of
Requirements or in accordance with the provisions specified therein and are FIRM
subject to paragraph 0.

 

The Parties agree that any Option Items, Unpriced Work and/or Amendments to the
Contract shall be priced in accordance with the DEFCONS referred to and other
provisions of this Clause 4.

 

The prices shall be the prices of the Articles packaged in accordance with the
terms and conditions of the Contract and delivered as detailed in the Contract. 
Prices shall be net, after allowing for all cash and trade discounts.

 

The prices are inclusive of all appropriate taxes (but not UK VAT - see DEFCON
513), royalties, licence fees and the cost of complying with all conditions of
the Contract.

 

The prices set out in the Schedule of Requirements do not include the work and
deliverable set out in Annex X (“Unpriced Work”).  The Parties shall agree firm
prices for such Unpriced Work within 60 days of the date of the Contract.  If
the Parties cannot agree firm prices for Unpriced Work within said period, such
prices shall be determined in accordance with Clause 0.

 

Equality of Information

 

This Clause is applicable to all pricing under the Contract in accordance with
DEFCON 643.  The Equality of Information (E of I) Pricing Statement agreed
between the Parties is set out in Annex Z to the Contract.

 

The Authority and the Contractor acknowledge that each of them independently has
relied upon the statements in the Equality of Information Pricing Statements at
Annex Z to the Contract.

 

Pricing of Changes to the Requirement

 

Where a change in requirement as detailed in the contract change procedure at
Clause 0 necessitates an adjustment to an agreed price under the Contract, the
Contractor shall

 

34

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

submit to the Authority within 10 business days (or such other period of time as
agreed with the Authority) of the request the following information in support
of the price quoted:

 

2.2.1.57        A firm price quotation for the work required to be carried out
under the proposed amendment.  The quotation should provide to the Authority
full visibility of the build up of the price.  This information, which shall
contain sufficient detail as to allow the Authority accurately to assess the
extent to which the price quoted for the revised requirement is fair and
reasonable, shall be broken down as required by Clause 0 and Annex AA to the
Contract.

 

All price changes shall be subject to DEFCONs 643, 648, 648A, 650, 650A, 651,
651A, 652 and 127 as appropriate.

 

The Contractor agrees to the information in Clause 0 being used to provide
equality of information to the Authority in pricing any changes to the Contract.

 

Timely pricing of a proposed amendment is essential to the efficient execution
of the Contract.  The Contractor shall make all reasonable endeavours to supply
information and negotiate a fair and reasonable price, and shall adopt a system
of parallel working with the Authority (and his representatives) when preparing
his quotation.

 

Unless otherwise agreed at Clause 0, no work under the proposed amendment shall
commence until a price has been agreed.

 

Where, under exceptional circumstances, it is necessary for work to commence
prior to an agreed price, the Authority may agree a maximum price.  The
Authority may, at its own discretion, use an independent contractor to aid with
the assessment of pricing.

 

Import Duty

 

With respect to Clause 4 of DEFCON 528, Articles imported from outside the EU
are deemed to be military equipment under the terms of the EC Regulations and as
such will be exempt from duty.  A certificate to this effect will be provided to
the Contractor within one month of a request from the Contractor for an Import
Duty Waiver.  In order to issue a waiver, the Contractor shall provide to the
Authority’s Commercial Manager the following details: country of origin;
description of Article(s); the price of the Article(s); form of delivery and
port of delivery of the Article, as a minimum.

 

Options for Manufacture and Support

 

In consideration of the award of the Contract for Items 1 - 10 of the Schedule
of Requirements, the Contractor grants to the Authority the irrevocable option
to take up any or all of Option Items at Annex H to the Contract in accordance
with the terms and conditions of this Contract.

 

Should the Authority wish to invoke an option to proceed with any /or all of
Items at Annex H to the Contract, the PMT Senior Commercial Manager will inform
the Contractor in writing by the dates stated in that Annex H or within such
further period as corresponds to the aggregate of any period(s):

 

2.2.1.58        of delay in the programme constituting any breach of the
Contract, or

 

35

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2.1.59        for the duration of which the Authority is prevented from
exercising any such option by reason of any other breach of the Contract by the
Contractor or,

 

2.2.1.60        for the duration of which the Authority is prevented from
exercising any such option due to the Contractor not meeting the requirements of
the Contract in accordance with Annex I (Delivery Schedule).

 

The Authority reserves the right to authorise procurement of Option Items which
have a long lead time in stages depending on the lead timescales for the Option
Items.

 

The Authority shall not be liable for any of the costs of any of Option Items
prior to an option for that Item being exercised by the Authority as per Clause
0 (Amendments to Contract).  The Authority shall not be liable for any costs
incurred consequent upon the option for any or all of Items at Annex H to the
Contract not being exercised.

 

Open Book Accounting

 

The Contractor shall at all times maintain full, current and accurate financial
and accounting records relating to the performance of its obligations under this
Contract so that the Authority is able to determine all cost components, cost
levels and profit margins relating to the performance of such obligations under
this Contract.  Such records shall include, without limitation:

 

2.2.1.61        Direct labour and indirect labour costs;

 

2.2.1.62        direct material and sub-contract costs, including the full cost
of purchasing or sourcing Articles;

 

2.2.1.63        overhead costs analysed to identify appropriate categories;

 

2.2.1.64        payment details to suppliers and Sub-contractors;

 

2.2.1.65        capital expenditure;

 

2.2.1.66        such other items as the Authority may reasonable require;

 

The Contractor shall provide a summary of records maintained in accordance with
Clause 0 and other data requested by the Authority whenever requested by the
Authority to do so, together with explanations, as required by the Authority, to
enable the Authority to monitor the Contractor’s financial and accounting
position in relation to this Contract.

 

Subject to five (5) business days notice, provide any facilities that the
Authority may reasonably require for the Authority or its nominated
representatives (which may include the National Audit Office) to visit the
Contractor’s offices and the offices of its Sub-contractors (or any place where
such records are held) to examine such records maintained under this Clause.

 

The Contractor shall provide the Authority with audited financial statements
(which shall contain a full set of accounts including, but not limited to, a
profit and loss account, balance sheet and cash flow statement audited by a firm
of independent accountants, Auditor’s and Directors reports and accompanying
explanatory notes, including changes to accounting policies) for the Contractor
and its ultimate Holding Company, as soon as reasonably practicable after each
becomes available.

 

36

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

All financial statements provided pursuant to Clause 0 shall be prepared on a
basis consistently applied in accordance with generally accepted accounting
principles in England, or accounting principles consistent with UK reporting
accounting standards or relevant international accounting standards.  They shall
give a true and fair view of the results of the Contractor’s operations for the
period in question and of the state of the Contractor’s affairs as at the date
at which the financial statements are made.

 

Without prejudice to the Contractor’s obligations under DEFCON 659 (Security
Measures), the Contractor shall retain the records referred to in Clause 0 for
the period of at least 6 years from the date of the relevant document.  At the
expiry of such 6 years the Contractor shall offer the Authority the opportunity
to take possession of all such records.

 

Private Venture Costs

 

The Parties agree to exclude from any prices calculated in accordance with
Clause 0 above in respect of Option Items, Unpriced Work and Amendments any
design and/or development costs except for design and development costs which
have been disclosed to the Authority in writing in a notice titled “Disclosed
Private Venture Costs” prior to the date of the Contract.

 

If in the course of agreeing prices for Option Items and/or Amendments to the
Contract and/or Unpriced Work in accordance with Clause 0, the Authority
discovers that any previously agreed firm price contains any design and/or
development cost other than those which have been disclosed to the Authority in
writing prior to the date of the Contract, the Authority shall be entitled to
recover such previously undisclosed design and/or development cost whether by
way of refund or set-off.

 

INTELLECTUAL PROPERTY RIGHTS

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 14 (Edn.11/05) - Inventions and Designs, Crown Rights and Ownership of
Patents and Registered Designs

 

DEFCON 90 (Edn.11/06) — Copyright

 

DEFCON 91 (Edn. 11/06) — Intellectual Property Rights in Software

 

DEFCON 531 (Edn.05/05) - Disclosure of Information

 

DEFCON 632 (Edn.02/07) - Third Party Intellectual Property Rights — Commercial
and Non-Commercial Articles and Services

 

Intellectual Property Rights

 

The parties shall comply with the provisions of Annex BB to Contract.  Any
requirements for in-service support shall be as set out in Annex BB.

 

37

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Confidentiality

 

This Clause shall apply in addition to and notwithstanding DEFCON 531 or any
other confidentiality condition of the Contract.

 

For the purposes of this Clause “Controlled Information” shall mean any
information in any written or tangible form which is disclosed to the Contractor
by or on behalf of the Authority under or in connection with the Contract, and
which is identified by the legend “Controlled Information” or other approved
legend notified to the Contractor.  Controlled Information shall exclude
information provided by oral communication.

 

The Contractor shall:

 

2.2.1.67        hold the Controlled Information and not use it other than for
the purpose of discharging its obligations under the Contract;

 

2.2.1.68        not copy the Controlled Information except as strictly necessary
for the purpose of discharging its obligations under the Contract;

 

2.2.1.69        not disclose the Controlled Information to any third party
unless so authorised in writing beforehand by the Authority;

 

2.2.1.70        protect the Controlled Information diligently against
unauthorised access and against loss; and,

 

2.2.1.71        act diligently to ensure that:

 

2.2.1.71.1        Controlled Information is disclosed to its employees only to
the extent necessary for the purpose of discharging its obligations under the
Contract;

 

2.2.1.71.2        employees to whom Controlled Information is disclosed are made
aware of and required to comply with the terms of this Clause.

 

Where Controlled Information is provided to the Contractor, it shall:

 

2.2.1.72        compile a register of that Controlled Information, which shall
include explicit description of the Controlled Information, a record of the
number of copies made and a record of all access to the Controlled Information
including access to any copies of the Controlled Information.

 

2.2.1.73        maintain this register for the duration of the Contract and for
two years following completion of the Contract.

 

2.2.1.74        make the register of access available to the Authority upon
reasonable notice for inspection and audit for so long as it is required to be
maintained under this Clause; and,

 

2.2.1.75        at the completion of the Contract, return to the Authority all
original and duplicate copies of the Controlled Information, or else at the
Authority’s option destroy these copies and provide a certificate of destruction
to the Authority.

 

This Clause shall not diminish or extinguish any right of the Contractor to
copy, use or disclose any other information to the extent that it can show:

 

38

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2.1.76        that the information concerned was or has become published or
publicly available for use without breach of any provision of the Contract or
any other agreement between the Parties;

 

2.2.1.77        that the information was already known to it (without
restrictions on disclosure or use) prior to receiving it under or in connection
with the Contract;

 

2.2.1.78        that the information concerned was lawfully provided by a third
party without restriction on use or further disclosure; or

 

2.2.1.79        from its records, that the information was derived independently
of the Controlled Information;

 

to the extent that copying, use or disclosure of this other information shall
not disclose its relationship to any Controlled Information.

 

Commercial Exploitation

 

The Contractor shall, subject to security considerations, have the right to sell
any vehicles with the specification of LPPV under the Contract.  Prior to any
sale of any such vehicles the Contractor shall agree with the Authority the
extent of a levy (if any) payable by the Contractor to the Authority in relation
to the Authority’s investment in the development of the Situational Awareness
element of the Articles, which element forms part of the work to be undertaken
by the Contractor’s sub-contractor, Thales Optronics Ltd.

 

If any such levy is payable, the Parties shall conclude a Commercial
Exploitation Agreement in the form of Annex CC to the Contract.

 

LOANS

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 23 (Edn.04/98) - Special Jigs, Tooling and Test Equipment

 

For the purposes of the Contract, the reference(s) to “the Equipment Accounting
Instructions” in DEFCON 23 is amended to read “DEF STAN 05-99, Issue 3”.

 

DEFCON 76 (Edn.12/06) - Contractor’s Personnel at Government Establishments

 

DEFCON 611 (Edn.06/06) - Issued Property

 

For the purposes of the Contract, the reference(s) to “the Equipment Accounting
Instructions” in DEFCON 611 is amended to read “DEF STAN 05-99, Issue 3”.

 

DEFCON 694 (Edn.06/06) - Accounting For Property of the Authority

 

Loans

 

The Authority shall be responsible for providing/making available to the
Contractor the Government Furnished Assets (GFA) which are listed and
specifically and clearly defined by description, quantity, date(s), location of
supply, loan period(s), date of return and loan

 

39

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

terms (including frequency and form of reports concerning the GFA) at Annex DD
to the Contract.  All such loan issues shall be recorded by the
Contractor/Sub-contractor accordingly.  No other GFA or any other Government
service shall be a dependency for the purposes of the fulfilment of the
Contract.

 

If a Force Majeure Event (as defined in Clause 0) arises pursuant to Clause 0,
then the timescale for the Authority to provide any GFA in accordance with this
Clause shall be extended by such time as is reasonable in the circumstances and
the Authority shall incur no liability to the Contractor in respect of failure
to provide such GFA unless and until such extended date is not met.

 

The Authority shall have no liability to the Contractor if when the GFA is made
available or offered to be made available on the agreed dates the Contractor
fails to make use of it.  In such circumstances the liability of the Authority
shall cease with effect from the first time the GFA is made available or offered
on the agreed dates.

 

The Contractor shall observe any instructions from the Authority regarding the
use of any GFA issued for the purposes of this Contract.

 

All items loaned in accordance with this Clause shall be returned to the
Authority on expiry of the specified loan period.

 

Special Jigs and Tools

 

“Special” items are those specifically required for the services to be provided
under the Contract as distinct from “tools of the trade”, which the Contractor
is expected to already hold or provide from his own resources.  All such items
are held under the terms of DEFCON 23.  Details of the Jigs & Tools issued for
work under this Contract are at Annex EE.

 

Items held under DEFCON 23 terms on existing Contracts may be used in the
performance of this Contract.

 

DELIVERY

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 5 (Edn.07/99) - MOD Form 640 - Advice and Inspection Note

 

DEFCON 113 (Edn.10/04) - Diversion Orders

 

DEFCON 129 (Edn.07/08) - Packaging (For Articles other than Ammunition and
Explosives)

 

DEFCON 507 (Edn.10/98) - Delivery

 

DEFCON 524 (Edn.10/98) - Rejection

 

DEFCON 525 (Edn.10/98) - Acceptance

 

DEFCON 612 (Edn.10/98) - Loss of or Damage to the Articles

 

40

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

DEFCON 621B (Edn.10/04) - Transport (if the Contractor is responsible for
transport).

 

Deliverables

 

The deliverables required under the Contract are as per the Schedule of
Requirements, and as further defined in the Contract Requirement List (CDRL)
list in Annex A to the Contract.

 

The Articles shall be delivered in accordance with the Delivery Schedule at
Annex I to the Contract, delivery shall be ‘Delivered Duty Paid’ DDP, INCOTERMS
2000, apart from Items 1, 2 and 3 of the Schedule of Requirements which shall be
delivered ‘Ex-Works’ EXW, INCOTERMS 2000.

 

All deliveries of Articles in terms of the System Requirements Document shall be
made with their associated technical publications and initial spares.

 

The Contractor shall inform the Authority as soon as he becomes aware of any
event or reasons likely to result in failure to meet the Delivery Schedule.

 

All Long Lead Items procured for the Contract shall be kept in a separate and
secure store at the Contractor’s or his Sub-contractors’ premises within the
UK.  The risk of loss or damage to the Long Lead Items shall remain with the
Contractor until these are delivered to the Authority under Items of the System
Requirements Document.

 

Unless otherwise provided for in the Contract, all containers (including packing
cases and boxes) used by the Contractor shall be non-returnable and included in
the Contract Price.

 

Acceptance

 

System Acceptance.  System Acceptance shall be completed in accordance with
Clause 0.

 

Acceptance of Vehicle Deliveries.  All Articles delivered under Items 1-3 of the
Schedule of Requirements will be delivered, inspected and accepted by the
Authority in accordance with the following process:

 

2.2.1.80        The Contractor shall perform the factory acceptance tests
(“FAT”) set out in the agreed Deliverable Quality Plan at the Contractor’s
facility at Shoreham.  The Contractor shall give the Authority’s Quality
Assurance Representative not less than five (5) working days notice of when an
Article and the results of the FAT will be ready for inspection;

 

2.2.1.81        The Authority’s Quality Assurance Representative shall perform
an audit sample and review of the results of the FAT (which may include physical
inspection of the relevant Article) on the number of Articles set out in the
agreed Deliverable Quality Plan and, at its discretion may elect to increase or
reduce the sample size;

 

2.2.1.82        The Authority’s Quality Assurance Representative shall sign off
those Articles which have passed the FAT and the Authority’s Quality Assurance
Representative’s review and/or inspection or shall notify the Contractor in
writing which Articles have failed the FAT following such review and/or
inspection.  The Authority’s Quality Assurance Representative shall endeavour to
complete such review and/or inspection within 24 hours of notice and, in any
event, shall complete such review

 

41

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

and/or inspection within five (5) working days of having received the notice
from the Contractor in terms of paragraph 2.2.1.81 above.

 

2.2.1.83        The Contractor shall perform a further FAT on any Articles which
have failed a FAT and the process set out in paragraphs 2.2.1.80 to 2.2.1.82
shall be repeated until such time as the Article successfully passes the FAT;

 

2.2.1.84        The Contractor shall notify the Authority not less than five
(5) working days in advance of when it believes the sign-off of Articles will be
complete and the Articles ready for collection.  The Authority shall, at its own
cost, collect and deliver the Articles to JSCS Ashchurch within 5 working days
following such sign-off from the Authority’s Quality Assurance Representative or
deemed delivery in accordance with paragraph 2.2.1.85 below.  In the event that
the Authority fails to do so the Contractor shall be entitled to either deliver
the Articles to JSCS Ashchurch or insure the Articles, and shall be entitled to
recover its actual costs.

 

2.2.1.85        Sign off of Articles in accordance with paragraph iii above
shall constitute delivery for the purposes of the Contract.  Where inspection
has not occurred within the five (5) working day period referred to in paragraph
2.2.1.82 above, the Articles shall be deemed to have been delivered on the
expiry of such period provided that such deemed delivery does not relieve the
Contractor of its obligations to perform a successful FAT in respect of each
vehicle;

 

2.2.1.86        On delivery of Articles to JSCS Ashchurch the Authority shall
inspect the Articles in accordance with MoD 857/932 Inspection Process (the
“Inspection Process”) within 24 hours where reasonably practicable and in any
event within five (5) working days;

 

2.2.1.87        The Contractor shall rectify any defects identified under the
Inspection Process in accordance with clause 0;

 

2.2.1.88        The Articles shall be deemed to have been accepted in accordance
with DEFCON 525 on the earlier of:

 

2.2.1.88.1        Notification by the Authority within said five (5) working day
period that the Inspection Process has been satisfactorily completed without
identification of any defects; and

 

2.2.1.88.2        five (5) working days following delivery to JSCS Ashchurch
unless the Authority has notified the Contractor prior to that time that an
Article has failed the Inspection Process;

 

2.2.1.89        Notwithstanding the foregoing, the Authority shall be entitled
to accept Articles where there are minor defects which do not otherwise affect
the operation and use of the Articles (“Concession Items”).  The Authority shall
notify the Contractor of any Concession Items at the time it notifies the
Contractor that the Article has passed the Inspection Process.  The Contractor
shall be responsible for remedying any Concession Items at its own cost and as
soon as reasonably practicable at a location agreed with the Authority;

 

Other than for Items 1, 2 and 3 of the Schedule of Requirements, the following
sub-Clauses 0-0 shall apply.

 

42

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Acceptance of Reports.  For all reports and updates to documents referenced in
the Statement of Work at Annex A to the Contract, then clauses 0 & 0 shall
apply.

 

Upon receipt of a deliverable that has been received, the Authority shall assess
whether the deliverable has complied with the requirements of the Schedule of
requirements/associated Data Item Description (DID) and shall within fifteen
(15) business days confirm one of the following:-

 

2.2.1.90        Acceptance of the deliverable;

 

2.2.1.91        Acceptance of the deliverable but with minor comments.  The
Authority shall agree resolution of such comments with the Contractor for
incorporation in the relevant documents within five (5) business days; or

 

2.2.1.92        Reject the deliverable, confirming reasons why and request that
the Contractor re-submit the deliverable within (10) business days or such other
timescale as agreed between the Parties.

 

If the Authority has confirmed receipt of the deliverable, but has not responded
in accordance with fifteen (15) business days then the deliverable shall be
deemed to have been accepted by the Authority.

 

Anchor Milestones

 

The Authority has specified the milestones in Annex FF as Anchor Milestones, as
these are critical to the successful completion of the Contract.

 

It is a requirement of the Contract that the Contractor shall successfully
achieve each of the Anchor Milestones referred to in Annex FF in sequence, by
the respective dates specified in the Annex.  Where the Contractor fails to
achieve an Anchor Milestone by the date specified, the Authority may, by notice
in writing to the Contractor, terminate the Contract in accordance with Clause 0
with immediate effect or, where the Authority considers it appropriate and at
its entire discretion, set a new date for the successful achievement of the
respective Anchor Milestone.  Where a new date for an Anchor Milestone is set,
the Contractor shall be liable for any additional costs.

 

Where the Authority sets a new date for the successful achievement of an Anchor
Milestone, the Contractor shall take all such action as is required to meet the
new date for achievement of the Anchor Milestone, as if this were the date
originally specified.

 

Default & Termination

 

In this Clause, Contractor Default means:-

 

2.2.1.93        Any failure by the Contractor to achieve an Anchor Milestone
(see Annex FF) under the Contract within the timescales specified in the
Contract or where a new date is set in accordance with Clause 0, such new date;

 

2.2.1.94        Any material breach;

 

2.2.1.95        Any persistent breach of any of the Contractor’s obligations
under the Contract.  For the purposes of the Contract a persistent breach shall
be a breach of the

 

43

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Contract by the Contractor other than a breach or event which falls into any of
the categories of default set out in Clause 2.2.1.93, 2.2.1.94, 2.2.1.96 or
2.2.1.97 which has continued for a period of more than 30 days or occurred more
than 3 times in any 6 month period;

 

2.2.1.96        The limit on liquidated damages for delay set out in Clause 0
having been reached.

 

2.2.1.97        Breach of the requirements of DEFCON 68 (Supply of Data for
Hazardous Articles, Materials and Substances), DEFCON 515 (Bankruptcy and
insolvency), DEFCON 518 (Transfer), DEFCON 520 (Corrupt Gifts And Payments Of
Commission), DEFCON 566 (Change of Control of Contractor) and DEFCON 659
(Security Measures).

 

If the Authority decides, having consulted with the Contractor, that the
Contractor has committed a Contractor Default falling within the terms of Clause
2.2.1.93, 2.2.1.96 or 2.2.1.97, the Authority, without prejudice to any other
right or remedy he may have in respect of the Contractor Default, or the right
to recover Liquidated Damages under Clause 0, may at his election give notice in
writing, in accordance with DEFCON 526, to the Contractor terminating the
Contract as a whole or to terminate the part of the contract of which the
Contractor is in default.

 

If the Authority decides, having consulted with the Contractor, that the
Contractor has committed a Contractor Default falling within the terms of Clause
2.2.1.94 or 2.2.1.95 the Authority without prejudice to any other right or
remedy he may have in respect of the Contractor Default may, at his election:

 

2.2.1.98        by written notice, in accordance with DEFCON 526 (“the
Rectification Notice”), specifying the circumstances of the Contractor Default,
require the Contractor to make a rectification proposal in relation to the
Contractor Default in accordance with Clause 0 and the Contractor’s response to
the Rectification Notice shall be governed by Clauses 0 to 0; or

 

2.2.1.99        by written notice, in accordance with DEFCON 526, require the
Contractor to rectify the Contractor Default within 10 business days of such
written notice and by taking such remedial action as the Authority may specify,
and the Contractor shall take such action without imposing any additional charge
on the Authority.

 

If the Authority has elected for a Rectification Notice in accordance with
Clause 2.2.1.98, within 10 business days (or such longer period as the Authority
may specify) of the receipt of the Rectification Notice, the Contractor shall
make a rectification proposal to the satisfaction of the Authority which shall,
as a minimum, specify:

 

2.2.1.100      the extent to which the Contractor proposes to rectify the
Contractor Default;

 

2.2.1.101      details of all measures the Contractor proposes to take to
rectify the Contractor Default, and

 

2.2.1.102      the timescale within which the Contractor proposes to rectify the
Contractor Default.

 

If the Authority receives the Contractor’s rectification proposal under Clause 0
within 10 business days (or such longer period as the Authority may specify) of
the receipt by the

 

44

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Contractor of the Rectification Notice, the Authority shall consider the
proposal and may accept, reject or amend the proposal.

 

If the Authority accepts or proposes an amendment to the Contractor’s
rectification proposal under Clause 0, the Contractor shall rectify the
Contractor Default in accordance with the proposal as accepted, or as amended by
agreement between the Contractor and the Authority, and the Contractor shall
take such action without imposing any additional charge on the Authority.

 

If the Contractor and the Authority are unable to agree a mutually acceptable
rectification proposal, the Authority shall be entitled to give notice of
termination of the Contract accordance with DEFCON 526, to the Contractor
terminating the Contract as a whole or terminating the part of the contract of
which the Contractor is in default.

 

The Authority shall have the right (but not the obligation) to terminate the
contract by providing notice in writing, if;

 

2.2.1.103      the Authority elects to terminate the Contract in whole or in
part pursuant to Clause 0;

 

2.2.1.104      the Contractor fails to make a rectification proposal in
accordance with Clause 0 or fails to implement his rectification proposal (as
accepted or as amended by agreement between the Contractor and the Authority
under Clause 0) to the extent, within the timescale and in the manner specified
in the rectification proposal, the rectification proposal being implemented
without imposing any charge to the Authority;

 

2.2.1.105      the Contractor does not take the remedial action as the Authority
has specified in accordance with Clause 2.2.1.99; or

 

2.2.1.106      the Authority and the Contractor cannot agree a mutually
acceptable rectification proposal.

 

The termination of the Contract shall be without prejudice to the rights,
obligations and liabilities of the Parties which have accrued or become due
prior to the date of termination.

 

No reasonable delay by the Authority in exercising any entitlement to terminate
the Contract, nor anything said by any representative of the Authority, shall
amount to a waiver of the Authority’s right to terminate the Contract except
where such waiver is confirmed by written notice by the Authority’s Commercial
Manager.

 

Procedure on Termination of the Contract

 

If the Authority terminates the Contract in full or in part in accordance with
Clause 0 above, the Authority shall be entitled:

 

2.2.1.107      without prejudice to any other right or remedy it may have (but
subject to Clause 0) to:

 

2.2.1.107.1        contract with an alternative contractor, either following a
competition or on a sole source basis:

 

45

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2.1.107.1.1      to complete the manufacture of the Articles which the
Contractor was, prior to termination, obligated to deliver under this Contract;
or

 

2.2.1.107.1.2      to manufacture alternative articles to fulfil the
requirements which the Articles, if completed in accordance with this Contract,
would have fulfilled; and/or

 

2.2.1.107.2      repair and/or maintain existing vehicles and equipment in order
to fulfil the requirements which the Articles, if completed in accordance with
this Contract, would have fulfilled; and

 

2.2.1.108      to recover from the Contractor:

 

2.2.1.108.1      subject to an aggregate maximum of £[***], costs incurred:

 

2.2.1.108.1.1      in accordance with paragraph 2.2.1.107.1.1 to the extent that
such costs, when aggregated with the amounts paid to and retained by the
Contractor under the Contract, exceed the Contract Price under this Contract; or

 

2.2.1.108.1.2      the difference between (x) the purchase price under the
replacement contract for the manufacture of alternative articles in accordance
with paragraph 2.2.1.107.1.2 and (y) the Contract Price payable under this
Contract,  to the extent that the Authority demonstrates to the reasonable
satisfaction of the Contractor that the higher purchase price under the
replacement contract is not attributable to an increase in the performance
requirements of the replacement contract when compared to the SRD set out in
Annex B; and

 

2.2.1.108.2      the incremental costs incurred by the Authority in carrying out
maintenance and/or repair of existing vehicles and/or equipment under paragraph
2.2.1.107.2 to the extent such costs exceed the costs which the Authority would
reasonably be expected to have incurred in repairing and maintaining Articles
delivered under this Contract, subject to a maximum liability of £[***]; and

 

2.2.1.108.3      the Authority’s costs incurred in running any competition for a
replacement contract referred to in paragraph 2.2.1.107.1 and/or negotiating any
such replacement contract, subject to a maximum liability of £[***]; and

 

2.2.1.108.4      a refund of all sums paid by the Authority to the Contractor
pursuant to the Contract up to the date of termination, less:

 

2.2.1.108.4.1      amounts paid in respect of Articles which have been Accepted
by the Authority, provided that if the total number of Articles under Items 1 -
3 of the Schedule of Requirements Accepted by the Authority as at the date of
termination is less than 100, Articles delivered under Item 1 of the Schedule of
Requirements shall, for the purposes of this paragraph 2.2.1.108.4 be deemed not
to have been Accepted; and

 

2.2.1.108.4.2      amounts attributable to other items which have vested in the
Authority pursuant to DEFCON 649 which the Authority elects to retain, in which
case the relevant amount shall be the Contractor’s costs attributable

 

46

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

to such item, subject to a maximum of the amount which would have been payable
under the Contract for such items; and

 

2.2.1.108.4.3      amounts which remain payable by the Contractor under any
contract following the transfer by the Contractor of the benefit of such
contract in accordance with Clause 00 below.

 

The Contractor shall, if and to the extent so required, assign to the Authority
(or as he may direct), without further payment, the benefit of any contracts
which the Contractor may have entered into for the supply of any Articles,
materials, services or for the execution of any work under the Contract.

 

In the event of a refund to the Authority in accordance with Clause 2.2.1.108.4
above, Articles which have not been Accepted by the Authority and other items
which have vested in the Authority, but which the Authority has not elected to
retain in accordance with Clause 2.2.1.108.4.2 shall re-vest in and become the
absolute property of the Contractor.

 

The liabilities of the Contractor set out in Clause 0a above represent the
aggregate liability of the Contractor in respect of the termination of this
Contract, however arising and whether under contract, tort, breach of statutory
duty or otherwise.

 

Liquidated Damages

 

Subject to Clause 0 below, if any of the Articles are not delivered within the
time or times specified in the Contract (as the same may be amended or adjusted
in accordance with the terms of the Contract), the Contractor shall be liable to
pay to the Authority liquidated damages in relation to the Article(s) in respect
of which delay occurs the following sum for each day of such delay:-

 

2.2.1.109      Subject to Clause 0, £[***] per day for each of the
Article(s) under Item 1 of the Schedule of Requirements.

 

2.2.1.110      £[***] per day for each of the Article(s) under Item 2 of the
Schedule of Requirements.

 

2.2.1.111      £[***] per day for each of the Article(s) under Item 3 of the
Schedule of Requirements.

 

Subject to the Authority’s rights to terminate the Contract:

 

2.2.1.112      in terms of Clauses 0 and 2.2.1.93 for failure to achieve an
Anchor Milestone; and

 

2.2.1.113      in terms of Clause 2.2.1.96 for having reached the limit on
liquidated damages for delay as set out in Clause 0 below,

 

the provisions of this Clause 0 are the Authority’s sole remedy for delay in
delivery of the Articles (but not for termination arising from such delay).

 

No payment or concession to the Contractor by the Authority or other act or
omission of the Authority shall in any way affect the rights of the Authority to
recover the said liquidated damages or be deemed to be a waiver of the right of
the Authority to recover any such damages unless a waiver has been expressly
stated in writing by the Authority’s Senior

 

47

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Commercial Officer and no recovery of such liquidated damages in a situation
where the Authority would otherwise have been entitled to terminate the Contract
in terms of Clauses 0 and 2.2.1.93 shall in any way affect the right of the
Authority to terminate the Contract in terms of Clauses 0 and 2.2.1.93 or be
deemed to be a waiver of such right to terminate unless a waiver has been
expressly stated in writing by the Authority.

 

For the purposes of this Clause, Contract Items 1, 2 and 3 of the Schedule of
Requirements shall not be deemed to have been delivered unless and until Item 4
(Technical Publications) and Item 7 (Initial Spares Package) have been
delivered.

 

Where the Contractor has failed to meet the Required Delivery Date for any of
the first fifteen (15) Articles under Item 1 of the Schedule of Requirements,
liquidated damages shall not apply to such delay for those Articles provided
that the Contractor delivers all of the Articles under Item 1 of the Schedule of
Requirements by the Required Delivery Date for the final Article under Item 1.

 

The Contractor’s liability for liquidated damages for delay in terms of this
Clause 0 shall not exceed £[***].  The Parties agree that the liquidated damages
set out in this Clause 0 are a reasonable pre-estimate of the losses that the
Authority would suffer in the event of delay in delivery of Articles.

 

Force Majeure

 

If, by reason of any Force Majeure Event the Contractor shall have been delayed
in completing the work under the Contract, the Contractor shall, immediately
upon becoming aware that any such delay has been caused, give to the Authority
notice in writing of his claim for an extension of time for the completion of
the delivery and the Authority shall allow the Contractor an extension of time
for such completion in respect of any delay caused by any of the circumstances
before mentioned as shall be reasonable and not hold the Contractor liable for
any breach of the Contract by reason of such delay.  Provided always that the
Contractor shall not be entitled to any extension of time unless he shall at all
times have used all reasonable endeavours to prevent any such delay and to
minimise any such delay and to do all that may be reasonably required to the
satisfaction of the Authority to proceed with the work.

 

The maximum extension of time granted under this Clause for any Item on the
Schedule of Requirements shall be limited to 6 (six) months.

 

Without prejudice to any right of termination for convenience under DEFCON 656,
if a Force Majeure Event is continuing or its consequences remain such that the
Contractor is unable to comply with its obligations under this Contract for a
period of more than 6 months, then the Authority may, but is not obligated to,
terminate this Contract by giving thirty (30) days written notice to the
Contractor.

 

No payment of compensation made to the Contractor following termination under
this Clause 0 shall include an allowance for loss of profit on the part of the
Contractor arising as a result of such early termination.

 

48

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Extension of Time

 

Subject to compliance by the Contractor with the terms of Clause 0, the
Contractor shall be entitled to an extension of time to the delivery programme
(at Annex I to the Contract) on a fair and reasonable basis in the event that
the delivery of an Article shall be or have been delayed by any of the following
causes, namely:

 

2.2.1.114      a delay in the supply of Government Furnished Assets under
Contract Clause 0;

 

2.2.1.115      any other act or default on the part of the Authority,
Authority’s Representatives or of the servants or agents of the Authority or
other contractors the Authority has employed on contracts, the performance of
which is directly related to and in support of the Contract; or

 

2.2.1.116      force majeure events under Clause 0.

 

In the event that the Contractor considers itself entitled to an extension to
the delivery programme (at Annex I to the Contract) the Contractor shall:

 

2.2.1.117      within ten (10) business days after the Contractor becomes aware
of or should have become aware of the event or circumstance, notify in writing
the Authority’s Commercial Manager describing the event or circumstance giving
rise to the claim;

 

2.2.1.118      submit with such notice full supporting particulars for the claim
including all records, rates, the information required under Clause 0,
programmes, including evidence of the criticality of the delay by reference to
the current programme and a revised programme taking into account the extension
of time claimed and other information necessary or which the Authority or the
Authority’s Commercial Manager may reasonably require to substantiate the
Contractor’s claims under this Clause 0; and

 

2.2.1.119      demonstrate to the Authority that:

 

2.2.1.119.1      the relevant event listed in Clause 2.2.1.114 to 2.2.1.116 was
the direct cause of the delay;

 

2.2.1.119.2      the Contractor has taken all reasonable and practicable steps
(without incurring substantial additional expenditure) to prevent or minimise
such delay and has continued to perform the balance of its obligations which
were unaffected by the delay and used all reasonable endeavours to resume full
performance of its obligations as soon as reasonably practicable;

 

2.2.1.119.3      the delay could not reasonably be expected to be mitigated or
recovered by the Contractor acting in accordance with Good Industry Practice;

 

2.2.1.119.4      the delay has not been caused by or contributed to by the
negligence of the Contractor or a breach by the Contractor of its obligations
under this Contract.

 

In the event that the Contractor fails to give notice of a claim (including
providing full supporting particulars of such claim in accordance with Clause
2.2.1.119) within such period of ten (10) business days, the delivery dates in
Annex I shall not be extended, the

 

49

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Contractor shall not be entitled to claim additional costs in accordance with
Clause 0 and the Authority shall be discharged from all liability in connection
with the claim.

 

Where the Contractor claims an extension of time under this Clause 0 and/or
additional costs under Clause 0 the Authority’s Commercial Manager shall, within
a reasonable time following receipt of the Contractor’s notice under Clause 0
and/or Clause 0 (as the case may be), first consider (in his sole discretion)
whether to implement a Contract Change in order to vary the delivery date which
is the subject of the Contractor’s claim under this Clause 0.

 

In the event that the Authority’s Commercial Manager decides not to implement a
Contract Change, he shall consult with the Contractor in an endeavour to reach
agreement as to whether or not the event or circumstance is described in Clause
2.2.1.114 to 2.2.1.116 and the extent of any extension of time and/or additional
cost (if applicable).  If agreement is not reached within a reasonable time, the
Authority’s Commercial Manager shall, except in relation to a disagreement in
respect of any additional costs claimed by the Contractor, make a determination
on a fair and reasonable basis and within a reasonable time taking due regard of
all relevant circumstances.  The Authority’s Commercial Manager shall provide
notice to the Contractor of such agreement or determination with supporting
particulars.  In the event of a disagreement only in respect of additional
costs, the matter shall be resolved through the Dispute Resolution Procedure at
Clause 0.

 

Notwithstanding that the Contractor has not provided notice or supporting
particulars as required under this Clause 0, the Authority shall be entitled in
its absolute discretion to award a fair and reasonable extension of time to the
delivery dates.

 

Where the Contractor is granted an extension of time to the delivery dates as a
result of an event described in Clause 2.2.1.114 or 2.2.1.116 (as the case may
be) and the Contractor has incurred additional costs as a direct result of such
event, the Contractor shall, except and to the extent that the same is addressed
in a Change pursuant to Clause 0 Contract Change Procedure and subject to the
requirements of Clause 0, be entitled to claim from the Authority costs in
addition to the Contract Price provided that all such costs have been reasonably
and properly incurred as a direct consequence of the event described in Clause
2.2.1.114 to 2.2.1.116 (as the case may be).  Details of any such additional
costs claimed by the Contractor shall be included in the notice provided by the
Contractor under Clause 0.

 

In respect of any costs in addition to the Contract Price claimed by the
Contractor in accordance with Clause 0, the Contractor shall comply with the
requirements of open book accounting set out in Clause 0 (Open Book Accounting)
and the pricing principles in respect of the pricing of Option Items and
Amendments set out in Clause 0 shall apply to such costs.

 

Self to Self Delivery

 

Where any Article to be supplied under the Contract is to be delivered otherwise
than being handed over by the Contractor to the Authority, as where an
Article is to be delivered by the Contractor to his own premises or to those of
a sub-contractor (‘self-to-self delivery’), the risk in such Article shall
(notwithstanding the provisions of DEFCON 612) remain vested in the Contractor
until such time as the Article is accepted by the Authority.

 

50

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Rectification of Defects on Delivery

 

The Contractor shall rectify any defects found on delivery of Items 1, 2 and 3
of the Schedule of Requirements at his own cost, with no additional cost to the
Authority, within five (5) working days and provided that the Authority shall
provide the necessary access to the relevant Article to carry out such work. 
Acceptance shall not take place until all defects have been made good and the
Acceptance criteria met.

 

PAYMENTS/RECEIPTS

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 509 (Edn.09/97) - Recovery of Sums Due

 

DEFCON 513 (Edn.05/08) - Value Added Tax

 

DEFCON 522 (Edn.07/99) - Payment

 

See DEFFORM 522a at Annex GG for relevant forms.

 

DEFCON 522J (Edn.05/03) - Payment Under P2P

 

DEFCON 523 (Edn.03/99) - Payment of Bills Using the Bankers Automated Clearing
Service (BACS) System

 

DEFCON 534 (Edn.06/97) - Prompt Payment (Sub-Contracts)

 

DEFCON 649 (Edn.07/99) - Vesting

 

Payment

 

Payment shall be made following delivery of the Articles to the Authority in
accordance with the Work Package Scheme at Annex HH to the Contract.

 

Advances Against the Contract Price

 

The Authority shall, subject to the provisions of this Clause, make to the
Contractor advances against the Contract Prices payable for Items 1 - 9 of the
Schedule of Requirements in accordance with the Work Package Scheme set out in
Annex HH to the Contract.

 

The Contractor shall be entitled to advances against the Contract Price, to be
requested in accordance with this Clause, in respect of the satisfactory
completion or performance of each Work Package under the Work Package Scheme. 
The Contractor shall have satisfactorily completed or performed the part of the
Contract to which the Work Package relates when:

 

2.2.1.120      the Contractor has completed all work comprised in the Work
Package for which the Work Package Payment is sought;

 

51

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2.1.121      the Contractor shall have complied with all its contractual
obligations that impinge on progress of the work covered by the Work Package
Scheme including, where required under the Contract, the provision of
information required by the Authority for the purposes of assessing contractual
performance; and

 

2.2.1.122      provided that the Authority shall not be obliged to make a Work
Package Payment to the Contractor in respect of a completed Work Package if the
Authority shall have reasonable cause to believe that the Contractor will be
unlikely to render complete performance of his obligations in respect of items 1
- 8 of the Schedule of Requirements.

 

Where the Authority intends to rely on Clause 2.2.1.122 as the basis for
rejecting any claim for an advance against the Contract Price which the
Contractor may make, the Authority shall give to the Contractor notice in
writing of his intention together with the Authority’s reasons for the
rejection.

 

Save as hereby provided, the entitlement of the Contractor to retain all
advances against the Contract Price is conditional on complete performance of
Items 1 - 8 of the Schedule of Requirements.

 

Payment shall be made in accordance with the requirements of DEFCON 522, 523 and
DEFFORM 522A (see Annex GG).

 

Final Payment

 

In accordance with the Work Package Scheme, the Contractor will on delivery of
each Article under Items 1 - 3 of the Schedule of Requirements be entitled to
claim the final Work Package Payment in respect of such Article.

 

CONTRACT ADMINISTRATION

 

The following DEFCONs shall apply to this Contract, as modified below (where
relevant):

 

DEFCON 604 (Edn.11/04) - Progress Reports

 

DEFCON 605 (Edn.06/97) - Financial Reports

 

DEFCON 609 (Edn.10/98) - Contractor’s Records

 

DEFCON 625 (Edn.10/98) - Co-operation on Expiry of Contract

 

DEFCON 642 (Edn.06/97) - Progress Meetings

 

Project Governance

 

The Parties agree to establish a joint steering group (the “LPPV Steering
Group”) which shall be the body which is intended to:

 

52

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.2.1.123      provide strategic direction to the Authority’s and the
Contractor’s project teams in relation to the Contract and the wider
relationship between the Authority and the Contractor;

 

2.2.1.124      set out procedures and processes for governance for the Contract;

 

2.2.1.125      resolve any dispute referred to it in terms of Clause 0.

 

The LPPV Steering Group shall:

 

2.2.1.126      meet on a monthly basis or at such other times as the Parties may
agree;

 

2.2.1.127      comprise the Authority’s Combat Wheels Group Head and the
Contractor’s Managing Director together with such other attendees as the Parties
may agree;

 

2.2.1.128      seek to agree any procedures and processes for governance of the
Contract as referred to in 2.2.1.124 above within 6 weeks of the date of the
Contract.

 

The Parties shall agree from time to time procedures for the LPPV Steering Group
provided that decisions of the LPPV Steering Group shall only be binding on the
Parties if approved by the Authority’s Combat Wheels Group Head and the
Contractor’s Managing Director or such persons to whom they may expressly
delegate authority for the purposes of approving decisions under this paragraph
0.

 

The Contractor shall render such reports as to the progress of the Contract and
in such form and at such frequency as detailed in Annex II.

 

The Contractor shall ensure that appropriate personnel attend the meetings
detailed at Annex II.  The Contractor shall provide secretarial support to all
meetings which shall include organising the meeting concerned, proposing and
agreeing the agenda with the Project Manager (identified at Box 2 of the
Appendix to Contract), preparation of draft minutes, and final copies and
co-ordinating the preparation of reports as required in accordance with Clause
0.

 

The location of each meeting shall be as agreed with the Authority’s Project
Manager.

 

Minutes

 

The Contractor shall document and agree with the Authority the key ‘points of
note’ and actions prior to the closure of a review, working group or meeting. 
In the event that the time taken to document the key ‘points of note’ and
actions would unduly delay the closure of a review, working group or meeting,
the Contractor shall provide a draft record of actions within one (1) business
day.

 

The Contractor shall draft minutes or key ‘points of note (including actions)’,
as agreed with the Authority’s Project Manager, for all the above meetings and
submit them for approval by the Project Manager within five (5) business days of
the meeting, and shall issue a final version two (2) business days following
approval of the draft minutes or ‘points on note (including actions)’.

 

Reports

 

Unless otherwise requested, the Contractor shall provide 1 hard copy and 1
electronic copy of each report seven (7) business days prior to the meeting to
which they relate.  The

 

53

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

format and scope may change over the duration of the Contract, but must be
agreed with the Project Manager identified at Box 2 of DEFFORM 111 Appendix to
Contract.  All magnetic media versions of Reports and Plans shall be submitted
on CD ROM compatible with Microsoft Office 2003.

 

All costs incurred by the Contractor in connection with these meetings, and all
other meetings in connection with this Contract, shall be deemed to be included
in the Contract Price.

 

Relationship Management Plan

 

The Contractor and the Authority shall maintain the Relationship Management Plan
throughout the duration of the Contract, and this shall be reviewed at six
(6) monthly intervals in order to improve the relationship wherever possible. 
The outcome of the measurements and the steps taken for improvement will be
subject to independent assurance from outside of the project.

 

Publicity

 

The Contractor shall not issue or otherwise publish any publicity or advertising
material or provide any information to journalists concerning this Contract
without the Authority’s express consent.

 

Authority Personnel & Their Responsibilities (Including SMEs)

 

Subject Matter Experts

 

The Contractor shall liaise and co-operate with the Authority’s Subject Matter
Experts (SMEs).

 

The broad role of the SME is to provide unprejudiced advice or guidance on their
own areas of expertise relating to customer capability needs, explaining the
tactics, techniques and procedures employed by the army and services across the
army and clarifying areas of uncertainty and ambiguity in the peacetime and
operational roles and function of arms and services across the army.

 

The SMEs have no executive authority within this Contract.  Any advice or
information given to the Contractor or their sub-contractors by the SMEs shall
be given without prejudice to the Contractor’s obligation under this Contract
and shall not detract in any way from the Contractor’s responsibility to
satisfactorily conduct the work required under this Contract.

 

A list of the various SME contact names is included at Annex N to the Contract. 
The Authority shall endeavour, subject to availability, to meet all reasonable
requests made by the Contractor regarding access to any SME.  However, the
Contractor shall not be relieved of his responsibilities under the Contract if
the Authority can not meet the request, and shall not be eligible for any
extension of time under clause 0.

 

54

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ANCILLARY PROVISIONS

 

Entire Agreement

 

Except where expressly provided in this Contract, this Contract constitutes the
entire agreement between the Parties in connection with its subject matter and
supersedes all prior representations, communications, negotiations and
understandings concerning the subject matter of this Contract.

 

Each of the Parties acknowledges that:

 

2.2.1.129      it does not enter into this Contract on the basis of and does not
rely, and has not relied, upon any statement or representation (whether
negligent or innocent) or warranty or other provision (in any case whether oral,
written, express or implied) made or agreed to by any person (whether a Party to
this Contract or not) except those expressly repeated or referred to in this
Contract and the only remedy or remedies available in respect of any
misrepresentation or untrue statement made to it shall be any remedy available
under this Contract; and

 

2.2.1.130      this Clause shall not apply to any statement, representation or
warranty made fraudulently, or to any provisions of this Contract which was
induced by fraud, for which the remedies available shall be all those available
under the law governing this Contract.

 

Data Protection

 

General

 

In relation to all Personal Data, the Contractor shall at all times comply with
the DPA as required under the DPA as a data controller (as defined in section 1
of the DPA), including maintaining a valid and up to date registration or
notification under the DPA covering the data processing to be performed by the
Contractor in carrying out its obligations under this Contract.

 

The Contractor and any sub-contractor shall only undertake processing of
Personal Data reasonably required in carrying out its obligations under this
Contract and shall not transfer any such Personal Data to any country or
territory outside the EEA.

 

Non Disclosure

 

The Contractor shall not disclose Personal Data to any third parties other than:

 

2.2.1.131      to employees and Sub-contractors to whom such disclosure is
reasonably necessary in order for the Contractor to carry out its obligations
under this Contract; or

 

2.2.1.132      to the extent required under the DPA and/or a court order,

 

provided that disclosure under Clause 2.2.1.131 is made subject to written terms
substantially the same as, and no less stringent than, the terms contained in
this Clause 0 and that the Contractor shall notify the Authority’s
Representative of any disclosure of Personal Data which either the Contractor or
a Sub-contractor is required to make under Clause 2.2.1.132 immediately upon
becoming aware of such a requirement.

 

55

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

The Contractor shall bring into effect and maintain all appropriate technical
and organisational measures to prevent unauthorised or unlawful processing of
Personal Data and accidental loss or destruction of, or damage to, Personal Data
in accordance with the seventh data protection principle of the DPA including
taking reasonable steps to ensure that staff having access to the Personal Data
are aware of their responsibilities in relation to that data.

 

The Authority may, at reasonable intervals, request a written description of the
technical and organisational methods employed by the Contractor or the
Sub-contractors referred to in Clause 0.  Within twenty business days of such a
request, the Contractor shall supply written particulars of all such measures
detailed to a reasonable level such that the Authority can determine whether or
not, in connection with the Personal Data, it is compliant with the DPA.

 

Indemnity by the Contractor

 

The Contractor shall, indemnify and keep indemnified the Authority against all
losses, claims, damages, liabilities, costs and expenses (including reasonable
legal costs) incurred by it in respect of any breach of this Clause 0 (Data
Protection) by the Contractor and/or any act or omission of any Sub-contractor
resulting in a breach of this Clause 0.

 

Contractor’s Indemnity

 

The Contractor shall, subject to Clause 0, be responsible for, and shall release
and indemnify the Authority, its employees, agents and contractors on demand
from and against all liability for:

 

2.2.1.133      death or personal injury; and

 

2.2.1.134      loss of or damage to property (including property belonging to
the Authority or for which it is responsible); and

 

2.2.1.135      breach of statutory duty; and

 

2.2.1.136      third party actions, claims and/or demands including costs,
charges and expenses (including legal expenses on an indemnity basis) arising as
a result thereof,

 

which may arise out of, or in consequence of the performance or non-performance
by the Contractor of its obligations under this Contract or the presence on the
Authority’s property of the Contractor or any Contractor Related Party.

 

The Contractor shall not be responsible or be obliged to indemnify the Authority
for:

 

2.2.1.137      any matter referred to in Clause 0 (Contractor’s Indemnity) which
arises as a direct result of the Contractor acting on a written notice issued by
the Authority’s Representative;

 

2.2.1.138      any injury, loss, damage, cost and expense caused by the
negligence or wilful misconduct of the Authority or any Authority Related Party
or by the breach of the Authority of its obligations under this Contract; and/or

 

2.2.1.139      any injury, loss, damage, cost and expense suffered or incurred
by the Authority to the extent that the same has already been recovered by the
Authority.

 

56

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Cap on liability

 

The aggregate liability of the Contractor in respect of this Contract and the
subject matter of the Contract however arising and whether under contract, tort,
breach of statutory duty or otherwise shall not exceed the following limits:

 

2.2.1.140      £[***] in respect of liquidated damages for delay;

 

plus

 

2.2.1.141      £[***]

 

plus

 

2.2.1.142      Where the Authority terminates the Contract in full in accordance
with Clause 7.4, amounts payable by the Contractor in accordance with Clause 7.5
subject to the caps on liability set out in Clause 7.5.

 

Consequential Losses

 

Subject to the provisions of Clause 0 above, neither Party shall have any
liability whether in tort (including for negligence or breach of statutory
duty), contract, misrepresentation or otherwise for:

 

2.2.1.143      loss of profits; or

 

2.2.1.144      loss of business; or

 

2.2.1.145      depletion of goodwill or similar losses; or

 

2.2.1.146      loss of anticipated savings: or

 

2.2.1.147      loss of goods; or

 

2.2.1.148      loss of contract; or

 

2.2.1.149      loss of use; or

 

2.2.1.150      loss of corruption of data or information; or

 

2.2.1.151      any special, indirect, consequential or pure economic loss,
costs, damages, charges or expenses.

 

57

--------------------------------------------------------------------------------
